Exhibit 10.5

 

HOTEL MASTER MANAGEMENT AGREEMENT

 

BY AND BETWEEN

 

MHI HOSPITALITY TRS, LLC

A DELAWARE LIMITED LIABILITY COMPANY

 

AND

 

MHI HOTELS SERVICES LLC,

A VIRGINIA LIMITED LIABILITY COMPANY

 



--------------------------------------------------------------------------------

ARTICLE I DEFINITION OF TERMS

     1   

1.1

  

Definition of Terms

     1   

ARTICLE II TERM OF AGREEMENT

     10   

2.1

  

Term

     10   

2.2

  

Actions to be taken upon Termination

     11   

2.3

  

Early Termination Rights, Liquidated Damages

     12   

2.4

  

Substitution of Hotel

     15   

ARTICLE III PREMISES

     16   

ARTICLE IV APPOINTMENT OF MANAGER

     16   

4.1

  

Appointment

     16   

4.2

  

Delegation of Authority

     16   

4.3

  

Contracts, Equipment Leases and Other Agreements

     16   

4.4

  

Alcoholic Beverage/Liquor Licensing Requirements

     17   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     17   

5.1

  

Lessee Representations

     17   

5.2

  

Manager Representations

     18   

ARTICLE VI OPERATION

     18   

6.1

  

Name of Premises, Standard of Operation

     18   

6.2

  

Use of Premises

     20   

6.3

  

Group Services

     20   

6.4

  

Right to Inspect

     21   

ARTICLE VII WORKING CAPITAL AND INVENTORIES

     21   

7.1

  

Working Capital and Inventories

     21   

7.2

  

Fixed Asset Supplies

     21   

ARTICLE VIII MAINTENANCE, REPLACEMENT AND CHANGES

     21   

8.1

  

Routine and Non-Routine Repairs and Maintenance

     21   

8.2

  

Capital Improvement Budget

     22   

ARTICLE IX EMPLOYEES

     24   

9.1

  

Employee Hiring

     24   

9.2

  

Costs, Benefit Plans

     24   

9.3

  

Manager’s Employees

     24   

9.4

  

Special Projects – Corporate Employees

     25   

9.5

  

Termination

     25   

9.6

  

Employee Use of Hotel

     26   

9.7

  

Non-Solicitation

     26   

ARTICLE X BUDGET, STANDARDS AND CONTRACTS

     26   

10.1

  

Annual Operating Budget

     26   

10.2

  

Budget Approval

     27   

10.3

  

Operation Pending Approval

     27   

10.4

  

Budget Meetings

     27   

ARTICLE XI OPERATING DISTRIBUTIONS

     28   

11.1

  

Management Fee

     28   

11.2

  

Accounting and Interim Payment

     29   

ARTICLE XII INSURANCE

     30   

12.1

  

Insurance

     30   

 

i



--------------------------------------------------------------------------------

12.2

  

Replacement Cost

     31   

12.3

  

Increase in Limits

     31   

12.4

  

Blanket Policy

     31   

12.5

  

Costs and Expenses

     31   

12.6

  

Policies and Endorsements

     32   

12.7

  

Termination

     32   

ARTICLE XIII TAXES AND DEBT SERVICE

     32   

13.1

  

Taxes

     32   

13.2

  

Debt Service, Ground Lease Payments

     32   

ARTICLE XIV BANK ACCOUNTS

     33   

14.1

  

Operating Account

     33   

14.2

  

Payroll Account

     33   

14.3

  

Management of Operating Account

     33   

14.4

  

Advance of Funds

     34   

14.5

  

Reserve Accounts

     34   

ARTICLE XV ACCOUNTING SYSTEM

     34   

15.1

  

Books and Records

     34   

15.2

  

Monthly Financial Statements

     34   

15.3

  

Annual Financial Statements

     35   

ARTICLE XVI PAYMENT BY LESSEE

     35   

16.1

  

Payment of Base Management Fee

     35   

16.2

  

Payment of Incentive Management Fee

     35   

16.3

  

Distributions

     35   

ARTICLE XVII RELATIONSHIP AND AUTHORITY

     36   

ARTICLE XVIII DAMAGE, CONDEMNATION AND FORCE MAJEURE

     36   

18.1

  

Damage and Repair

     36   

18.2

  

Condemnation

     36   

18.3

  

Force Majeure

     37   

ARTICLE XIX DEFAULT AND TERMINATION

     37   

19.1

  

Events of Default

     37   

19.2

  

Consequence of Default

     38   

ARTICLE XX WAIVER AND INVALIDITY

     38   

20.1

  

Waiver

     38   

20.2

  

Partial Invalidity

     38   

ARTICLE XXI ASSIGNMENT

     39   

ARTICLE XXII NOTICES

     39   

ARTICLE XXIII SUBORDINATION; NON-DISTURBANCE

     40   

23.1

  

Subordination

     40   

23.2

  

Non-Disturbance Agreement

     41   

ARTICLE XXIV PROPRIETARY MARKS; INTELLECTUAL PROPERTY

     41   

24.1

  

Computer Software and Equipment

     41   

24.2

  

Intellectual Property

     42   

24.3

  

Books and Records

     42   

ARTICLE XXV INDEMNIFICATION

     42   

25.1

  

Manager Indemnity

     42   

 

ii



--------------------------------------------------------------------------------

25.2

  

Lessee Indemnity

     42   

25.3

  

Indemnification Procedure

     43   

25.4

  

Survival

     43   

ARTICLE XXVI FUTURE HOTELS

     44   

ARTICLE XXVII GOVERNING LAW VENUE

     44   

ARTICLE XXVIII MISCELLANEOUS

     44   

28.1

  

Rights to make Agreement

     44   

28.2

  

Agency

     45   

28.3

  

Failure to Perform

     45   

28.4

  

Headings

     45   

28.5

  

Attorneys’ Fees and Costs

     45   

28.6

  

Entire Agreement

     45   

28.7

  

Consents

     45   

28.8

  

Eligible Independent Contractor

     45   

28.9

  

Subleasing

     46   

28.10

  

Environmental Matters

     47   

28.11

  

Equity and Debt Offerings

     47   

28.12

  

Estoppel Certificates

     47   

28.13

  

Confidentiality

     48   

28.14

  

Modification

     48   

28.15

  

Counterparts

     48   

LIST OF EXHIBITS

     50   

LIST OF SCHEDULES

        

 

iii



--------------------------------------------------------------------------------

HOTEL MASTER MANAGEMENT AGREEMENT

 

THIS HOTEL MASTER MANAGEMENT AGREEMENT is made and entered into as of the 21st
day of December, 2004, by and between MHI Hospitality TRS, LLC, a Delaware
limited liability company (hereinafter referred to as “Lessee”), MHI Hotels
Services LLC, a Virginia limited liability company (hereinafter referred to as
“Manager”), and for the limited purposes of Article VIII herein, the Landlords
(defined below).

 

RECITALS:

 

A. Lessee is the tenant under the Leases (defined below) covering those certain
hotel properties, fully equipped with furniture and fixtures, and more
particularly described by address location, franchise name and room number
information, on Exhibit “A” attached hereto (the hotels, together with all
ancillary facilities, improvements and amenities set forth on Exhibit A attached
hereto as such exhibit exists as of the date of this Agreement, herein called
the “Initial Hotels”).

 

B. Lessee desires to retain Manager to manage and operate the Initial Hotels and
any Future Hotels (as defined below), and Manager is willing to perform such
services for the account of Lessee, all as more particularly set forth in this
Agreement.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I

DEFINITION OF TERMS

 

1.1 Definition of Terms. The following terms when used in this Agreement shall
have the meanings indicated below.

 

“Accounting Period” shall mean a calendar month.

 

“Agreement” shall mean this Master Management Agreement, and all amendments,
modifications, supplements, consolidations, extensions and revisions to this
Master Management Agreement approved by Lessee and Manager in accordance with
the provisions hereof.

 

“Amendment” shall have the meaning as set forth in Article XXVI.

 

“Annual Operating Budget” shall have the meaning as set forth in Section 10.1.

 

“AOB Objection Notice” shall have the meaning as set forth in Section 10.2.

 

1



--------------------------------------------------------------------------------

“Applicable Standards” shall mean standards of operation for the Premises which
are (a) in accordance with the requirements of the applicable Franchise
Agreement, this Agreement and all CCRs affecting the Premises and of which true
and complete copies have been made available by Lessee to Manager, (b) in
accordance with applicable Legal Requirements, (c) in accordance with the terms
and conditions of any Hotel Mortgage or Ground Lease to the extent not otherwise
inconsistent with the terms of this Agreement (to the extent Lessee has made
available to Manager true and complete copies of the applicable loan documents
relating to any such Hotel Mortgage and/or the Ground Leases), (d) in accordance
with the Leases (to the extent Lessee has made available to Manager a true and
complete copy thereof), (e) in accordance with the requirements of any carrier
having insurance on the Hotels or any part thereof (to the extent Manager has
been given written notice of such requirements or policies or has coordinated
same on behalf of Lessee), and (f) in accordance with the requirements of
Section 856(d)(9)(D) of the Code for qualifying each of the Hotels as a
Qualified Lodging Facility.

 

“Base Management Fee” shall have the meaning as set forth in Section 11.1(a).

 

“Benefit Plans” shall have the meaning as set forth in Section 9.2.

 

“Business Day” shall mean any day excluding (i) Saturday, (ii) Sunday, (iii) any
day which is a legal holiday under the laws of the Commonwealth of Virginia, and
(iv) any day on which banking institutions located in such states are generally
not open for the conduct of regular business.

 

“Budgeted GOP” shall mean the Gross Operating Profit as set forth in the Annual
Operating Budget for the applicable Fiscal Year, as approved by Lessee and
Manager pursuant to Article X hereof.

 

“CCR” shall mean those certain restrictive covenants encumbering the Premises
recorded in the real property records of the county where such premises are
located, as described in the owner policies of title insurance relating to such
premises, a copy of which are acknowledged received by the Manager.

 

“Capital Improvement Budget” shall have the meaning as set forth in Section
8.2(e).

 

“Cash Management Agreements” shall mean agreements, if any, entered into by
Lessee, Landlord and a Holder for the collection and disbursement of any lease
payments by Lessee to Landlord under the applicable Lease with respect to the
applicable Premises, which constitute a part of the loan documents executed and
delivered in connection with any Hotel Mortgage by Landlord.

 

“CIB Objection Notice” shall have the meaning as set forth in Section 8.2(a).

 

“CPI” means the Consumer Price Index, published for all Urban Consumers for the
U.S. City Average for All Items, 1982-84=100 issued by the Bureau of Labor
Statistics of the United States Department of Labor, as published in the Wall
Street Journal.

 

2



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commencement Date” shall have the meaning as set forth in Section 2.1.

 

“Competitive Set” shall initially mean for each Hotel, the hotels situated in
the same market segment as such Hotel as noted on Schedule 1 attached hereto,
which competitive set shall include the applicable Hotel. The Competitive Set
may be changed from time to time by mutual agreement of Lessee and Manager to
reasonably and accurately reflect a set within the market of such Hotel that is
comparable in rate quality and in operation to such Hotel and directly
competitive with such Hotel. The requirements for the Competitive Set are not
applicable to any of the Initial Hotels until after the expiration of the
initial 10-year term of this Agreement.

 

“Contract(s)” shall have the meaning as set forth in Section 4.3.

 

“Debt Service” shall mean actual scheduled payments of principal and interest,
including accrued and cumulative interest, payable by a Landlord with respect to
any Hotel Mortgage.

 

“Deductions” shall mean the following matters:

 

(a) Employee Costs and Expenses (including, Employee Claims but excluding
Excluded Employee Claims);

 

(b) Administrative and general expenses and the cost of advertising and business
promotion, heat, light, power, communications (i.e., telephone, fax, cable
service and internet) and other utilities and routine repairs, maintenance and
minor alterations pertaining to the Premises;

 

(c) The cost of replacing, maintaining or replenishing Inventories and Fixed
Asset Supplies consumed in the operation of the Premises;

 

(d) A reasonable reserve for uncollectible accounts receivable as reasonably
determined by Manager and approved by Lessee (such approval not to be
unreasonably withheld);

 

(e) All costs and fees of independent accountants, attorneys or other third
parties who perform services related to the Hotels or the operation thereof;

 

(f) The cost and expense of non-routine technical consultants and operational
experts for specialized services in connection with the Premises, including,
without limitation, an allocation of costs of Manager’s corporate staff who may
perform special services directly related to the Hotels such as sales and
marketing, revenue management, training, property tax services, federal, state
and/or local tax services, recruiting, and similar functions or services as set
forth in Section 9.4, to be allocated on a fair and equitable cost basis as
reasonably determined by Manager and approved by Lessee (such approval not to be
unreasonably withheld);

 

3



--------------------------------------------------------------------------------

(g) Insurance costs and expenses as provided in Article XII;

 

(h) Real estate and personal property taxes levied or assessed against the
Premises by duly authorized taxing authorities and such other taxes, if any,
assessed against Manager or the Premises and the responsibility of the Lessee
related to the operation and/or ownership of the Premises;

 

(i) Franchise fees, royalties, license fees, or compensation or consideration
paid or payable to the Franchisor (as hereinafter defined), or any successor
Franchisor, pursuant to a Franchise Agreement (as hereinafter defined);

 

(j) The Premises’ allocable share of the actual costs and expenses incurred by
Manager in providing Group Services as provided in Section 6.3 hereof;

 

(k) The Management Fee;

 

(l) Rental payments made under equipment leases; and

 

(m) Other expenses incurred in connection with the maintenance or operation of
the Premises not expressly set forth above and authorized pursuant to this
Agreement.

 

Deductions shall not include: (a) depreciation and amortization, (b) Debt
Service, or (c) Ground Lease Payments;

 

“Effective Date” shall mean the date this Agreement is fully executed and
delivered.

 

“Eligible Independent Contractor” shall have the meaning as set forth in Section
28.8.

 

“Emergency Expenses” shall mean any expenses, regardless of amount, which, in
Manager’s reasonable judgment, are immediately necessary to protect the physical
integrity or lawful operation of the Hotels or the health or safety of its
occupants.

 

“Employee Claims” shall mean any claims (including all fines, judgments,
penalties, costs, litigation and/or arbitration expenses, attorneys’ fees and
expenses, and costs of settlement with respect to any such claim) made by or in
respect of an employee or potential hire of Manager against Manager and/or
Lessee which are based on a violation or alleged violation of the Employment
Laws or alleged contractual obligations.

 

“Employee Costs and Expenses” shall have the meaning as set forth in Section
9.3.

 

“Employee Related Termination Costs” shall have the meaning as set forth in
Section 9.5.

 

“Employment Laws” shall mean all applicable federal, state and local laws
(including, without limitation, any statutes, regulations, ordinances or common
laws) regarding the employment, hiring or discharge of persons.

 

4



--------------------------------------------------------------------------------

“Event(s) of Default” shall have the meaning set forth in Article XIX.

 

“Excluded Employee Claims” shall mean any Employee Claims (a) to the extent
attributable to a substantial violation by Manager of Employment Laws, or (b)
which do not arise from an isolated act of an individual employee but rather is
the direct result of corporate policies of Manager which either encourage or
fail to discourage the conduct from which such Employee Claim arises.

 

“Executive Employees” shall mean the senior executives of the Manager.

 

“Expiration Date” shall have the meaning as set forth in Section 2.1.

 

“FF&E” shall have the meaning as set forth in Section 8.1.

 

“Fiscal Year” shall mean the twelve (12) month calendar year ending December 31,
except that the first Fiscal Year and last Fiscal Year of the term of this
Agreement may not be full calendar years.

 

“Fixed Asset Supplies” shall mean supply items included within “Property and
Equipment” under the Uniform System of Accounts, including linen, china,
glassware, silver, uniforms, and similar items.

 

“Force Majeure” shall mean any act of God (including adverse weather
conditions); act of the state or federal government in its sovereign or
contractual capacity; war; civil disturbance, riot or mob violence; terrorism;
earthquake, flood, fire or other casualty; epidemic; quarantine restriction;
labor strikes or lock out; freight embargo; civil disturbance; or similar causes
beyond the reasonable control of Manager.

 

“Franchisor” shall mean those certain franchisors and any successor franchisors
selected by Lessee (subject to the terms of the Leases) identified on Exhibit
“C” attached hereto (as modified from time to time).

 

“Franchise Agreement” shall mean those certain license agreements between a
Franchisor and Lessee as such license agreements are amended from time to time,
and any other contract hereafter entered into between Lessee and such Franchisor
pertaining to the name and operating procedures, systems and standards for the
Hotels, as described on Exhibit “C” attached hereto (as modified from time to
time).

 

“Full Replacement Cost” shall have the meaning as set forth in Section 12.2.

 

“Future Hotels” shall mean any hotel or motel properties leased after the date
hereof by Lessee from Affiliates of the Partnership as more particularly
described in Article XXVI hereof.

 

“GAAP” shall mean generally accepted accounting principles consistently applied
as recognized by the accounting industry and standards within the United States.

 

5



--------------------------------------------------------------------------------

“General Manager” or “General Managers” shall have the meanings as set forth in
Section 9.7.

 

“Gross Operating Profit” shall mean the actual gross operating profit of the
Premises determined generally in accordance with the Uniform System of Accounts,
consistently applied and consistent with the determination thereof in the Annual
Operating Budget.

 

“Gross Operating Profit Margin” shall mean for any applicable Fiscal Year, the
quotient expressed as a percentage, (i) the numerator of which is the Gross
Operating Profit, and (ii) the denominator of which is Gross Revenues.

 

“Gross Revenues” shall mean all revenues and receipts of every kind received
from operating the Premises and all departments and parts thereof, including but
not limited to, income from both cash and credit transactions, income from the
rental of rooms, stores, offices, banquet rooms, conference rooms, exhibits or
sale space of every kind, license, lease and concession fees and rentals (not
including gross receipts of licensees, lessees and concessionaires), vending
machines, health club membership fees, food and beverage sales, wholesale and
retail sales of merchandise, service charges, and proceeds, if any, from
business interruption or other loss of income insurance; provided, however,
Gross Revenues shall not include (a) gratuities to the Premises’ employees, (b)
federal, state or municipal excise, sales or use taxes or similar impositions
collected directly from customers, patrons or guests or included as part of the
sales prices of any goods or services paid over to federal, state or municipal
governments, (c) property insurance or condemnation proceeds (excluding proceeds
from business interruption or other loss of income coverage), (d) proceeds from
the sale or refinance of assets other than sales in the ordinary course of
business, (e) funds furnished by the Lessee, (f) judgments and awards other than
for lost business, (g) the amount of all credits, rebates or refunds (which
shall be deductions from Gross Revenues) to customers, patrons or guests, (h)
receipts of licensees, concessionaires, and tenants, (i) payments received at
any of the Hotels for hotel accommodations, goods or services to be provided at
other hotels, although arranged by, for or on behalf of Manager; (j) the value
of complimentary rooms, food and beverages, (k) interest income, (l) lease
security deposits, and (m) items constituting “allowances” under the Uniform
System of Accounts.

 

“Ground Lease Payments” shall mean payments due under any of the Ground Leases
and payable by Landlord thereunder.

 

“Ground Leases” shall mean any ground lease agreements relating to any of the
Hotels, executed by Landlord with any third party landlords.

 

“Group Services” shall have the meaning as set forth in Section 6.3.

 

“Holder” shall mean the holder of any Hotel Mortgage and the indebtedness
secured thereby, and such holder’s successors and assigns.

 

“Hotels” shall collectively mean the Initial Hotels and any Future Hotels.

 

6



--------------------------------------------------------------------------------

“Hotel Mortgage” shall mean, collectively, any mortgage or deed of trust
hereafter from time to time, encumbering all or any portion of the Premises (or
the leasehold interest therein), together with all other instruments evidencing
or securing payment of the indebtedness secured by such mortgage or deed of
trust and all amendments, modifications, supplements, extensions and revisions
of such mortgage, deed of trust, and other instruments.

 

“Hotel’s Revpar Yield Penetration” shall mean, for a Hotel for any applicable
Fiscal Year, the quotient, stated as a percentage, of (i) such Hotel’s actual
occupancy rate multiplied by the actual average daily rate, divided by (ii) the
Competitive Set’s occupancy rate multiplied by the Competitive Set’s average
daily rate for the same Fiscal Period. The determination of the Competitive
Set’s occupancy and rate shall be made by reference to the Smith Travel Research
reports or its successor or comparable market research reports prepared by
another nationally recognized hospitality firm reasonably acceptable to Lessee
and Manager.

 

“Incentive Management Fee” shall have the meaning as set forth in Section
11.1(b).

 

“Indemnifying Party” shall have the meaning as set forth in Section 25.3.

 

“Independent Directors” shall mean those directors of MHI who are “independent”
within the meaning of the rules of the American Stock Exchange or such other
national securities exchange or interdealer quotation system on which MHI’s
common stock is then principally traded.

 

“Initial Hotels” shall have the meaning as set forth in Recital A.

 

“Intellectual Property” shall have the meaning as set forth in Section 24.2.

 

“Inventories” shall mean “Inventories” as defined in the Uniform System of
Accounts, such as provisions in storerooms, refrigerators, pantries and
kitchens, beverages in wine cellars and bars, other merchandise intended for
sale, fuel, mechanical supplies, stationery, and other supplies and similar
items.

 

“Issuing Party” shall have the meaning as set forth in Section 28.11.

 

“Key Employees” shall have the meaning as set forth in Section 9.7.

 

“Landlords” shall mean the landlords under the Leases as described on Exhibit
“C” attached hereto (as amended from time to time).

 

“Leases” shall mean those certain lease agreements as amended, modified,
supplemented, and extended from time to time, as described on Exhibit “B”
attached hereto, executed by Lessee as tenant and the Landlords.

 

“Legal Requirements” shall mean all laws, statutes, ordinances, orders, rules,
regulations, permits, licenses, authorizations, directions and requirements of
all governments and

 

7



--------------------------------------------------------------------------------

governmental authorities, which now or hereafter may be applicable to the
Premises and the operation of the Hotels.

 

“Lessee” shall have the meaning as set forth in the introductory paragraph of
this Agreement.

 

“Management Fee” shall collectively mean the Base Management Fee and the
Incentive Management Fee, and any other fees payable to Manager pursuant to the
terms of this Agreement.

 

“Manager” shall have the meaning as set forth in the introductory paragraph of
this Agreement.

 

“Manager Affiliate Entity” shall have the meaning as set forth in Article XXI.

 

“Market Service Fees” shall have the meaning set forth in Section 8.2(g).

 

“MHI” means MHI Hospitality Corporation, a Maryland corporation.

 

“Necessary Expenses” shall mean any expenses, regardless of amount, which are
necessary for the continued operation of the Hotels in accordance with Legal
Requirements and the Applicable Standards and which are not within the
reasonable control of Manager (including, but not limited to those for taxes,
utility charges, approved leases and contracts, licensing and permits).

 

“Net Operating Income” shall be equal to Gross Operating Profit less Rental
Payments to the extent that such rental payments are not properly chargeable as
an operating expense.

 

“Non-Disturbance Agreement” means an agreement, in recordable form in the
jurisdiction in which a Hotel is located, executed and delivered by the Holder
of a Hotel Mortgage or a Landlord, as applicable, (which agreement shall by its
terms be binding upon all assignees of such lender or landlord and upon any
individual or entity that acquires title to or possession of a Hotel (referred
to as a “Subsequent Owner”), for the benefit of Manager, pursuant to which, in
the event such holder (or its assignee) or landlord (or its assignee) or any
Subsequent Owner comes into possession of or acquires title to a Hotel, such
holder (and its assignee) or landlord (or its assignee) and all Subsequent
Owners shall (x) recognize Manager’s rights under this Agreement, and (y) shall
not name Manager as a party in any foreclosure action or proceeding, and (z)
shall not disturb Manager in its right to continue to manage the Hotels pursuant
to this Agreement; provided, however, that at such time, (i) this Agreement has
not expired or otherwise been earlier terminated in accordance with its terms,
and (ii) there are no outstanding Events of Default by Manager, and (iii) no
material event has occurred and no material condition exists which, after notice
or the passage of time or both, would entitle Lessee to terminate this
Agreement.

 

“Non-Issuing Party” shall have the meaning as set forth in Section 28.11.

 

8



--------------------------------------------------------------------------------

“Notice” shall have the meaning as set forth in Article XXII.

 

“Operating Account” shall have the meaning as set forth in Section 14.1.

 

“Partnership” means MHI Hospitality L.P., a Delaware limited partnership.

 

“Performance Cure Period” shall have the meaning as set forth in Section
2.3(b)(i)(2).

 

“Performance Failure” shall have the meaning as set forth in Section
2.3(b)(i)(1).

 

“Performance Test” shall have the meaning as defined in Section 2.3(b)(i).

 

“Premises” shall mean collectively the Lessee’s leasehold interest in the Hotels
and the Sites, as both terms are defined herein, pursuant to the terms and
conditions of the Leases.

 

“Prime Rate” shall have the meaning as set forth in Section 28.3.

 

“Project Management Fee” shall have the meaning set forth in Section 8.2(e).

 

“Property Service Account” shall have the meaning as set forth in Section 13.2.

 

“Prospectus” shall have the meaning as set forth in Section 28.11.

 

“Qualified Lodging Facility” shall mean a “qualified lodging facility” as
defined in Section 856(d)(9)(D) of the Code and means a “Lodging Facility”
(defined below), unless wagering activities are conducted at or in connection
with such facility by any person who is engaged in the business of accepting
wagers and who is legally authorized to engage in such business at or in
connection with such facility. A “Lodging Facility” is a hotel, motel or other
establishment more than one-half of the dwelling units in which are used on a
transient basis, and includes customary amenities and facilities operated as
part of, or associated with, the lodging facility so long as such amenities and
facilities are customary for other properties of a comparable size and class
owned by other owners unrelated to MHI.

 

“Reasonable Working Capital” shall have the meaning as set forth in Section
16.3.

 

“Related Person” shall have the meaning as set forth in Section 28.8(e).

 

“Rental Payments” shall mean rental payments made under equipment leases
permitted pursuant to the terms of this Agreement.

 

“Revpar” shall mean the revenue per available room, determined by taking the
actual occupancy rate of the applicable hotel and multiplying such rate by the
actual average daily rate of such hotel.

 

“Sale” shall mean any sale, assignment, transfer or other disposition, for value
or otherwise, voluntary or involuntary of Landlord’s title (whether fee or
leasehold) in the Hotel, or

 

9



--------------------------------------------------------------------------------

of a controlling interest therein, other than a collateral assignment intended
to provide security for a loan, and shall include any such disposition through
the disposition of the ownership interests in the entity that holds such title
and any lease or sublease of the Hotel.

 

“Sites” shall collectively mean those certain tracts or parcels of land
described in Exhibit “B-1” hereto, as amended from time to time.

 

“Software” shall have the meaning as set forth in Section 24.1.

 

“Strategic Alliance Agreement” shall mean that certain Strategic Alliance
Agreement dated the date hereof between the Partnership and Manager.

 

“Subject Hotel” shall have the meaning set forth in Section 2.3(b)(i).

 

“Term” shall mean the contractual duration of this Agreement, as defined in
Section 2.1.

 

“Termination” shall mean the expiration or sooner cessation of this Agreement,
with respect to one or more of the Hotels.

 

“Termination Date” shall have the meaning as set forth in Section 2.1.

 

“Uniform System of Accounts” shall mean the Uniform System of Accounts for the
Lodging Industry, 9th Revised Edition, as may be modified from time to time by
the International Association of Hospitality Accountants.

 

“Unrelated Person” shall have the meaning as set forth in Section 28.8(e).

 

“Working Capital” shall mean the amounts by which current assets exceed current
liabilities as defined by the Uniform System of Accounts which are reasonably
necessary for the day-to-day operation of the Premises’ business, including,
without limitation, the excess of change and petty cash funds, operating bank
accounts, receivables, prepaid expenses and funds required to maintain
Inventories, over the amount of accounts payable and accrued current
liabilities.

 

ARTICLE II

TERM OF AGREEMENT

 

2.1 Term. The term (“Term”) of this Agreement shall commence on the
“Commencement Date” for each of the Hotels as noted on Exhibit “A” attached
hereto and, unless sooner terminated as herein provided, shall continue with
respect to such Hotels until the “Termination Date.” For purposes of this
Agreement, the “Termination Date” for each of the Hotels shall be the earlier to
occur of (i) the Expiration Date applicable to such Hotel, (ii) termination at
the option of Lessee in connection with the bona fide Sale of the Hotel by
Landlord to an unaffiliated third party as provided in and subject to the terms
of Section 2.3(a) hereof, (iii) termination at the option of Lessee in the event
that the Performance Test has not

 

10



--------------------------------------------------------------------------------

been satisfied pursuant to and subject to the terms and conditions of Section
2.3(b) below, (iv) termination at the option of Lessee for convenience pursuant
to and subject to the terms and conditions of Section 2.3(c) below (and subject
to Section 2.3(a) with respect to any sale of the Hotel), or (v) termination by
either Lessee or Manager pursuant to Article XVIII hereof in connection with a
condemnation, casualty or Force Majeure, subject to the terms thereof. The
“Expiration Date” with respect to a Hotel shall mean the 10th anniversary of the
Commencement Date applicable to such Hotel, provided that such initial 10-year
term may thereafter be renewed by Manager on the same terms and conditions
contained herein, for two (2) successive periods of five (5) Fiscal Years each,
provided that upon completion of the initial term and the first renewal period,
both Lessee and Manager mutually agree to renew the Agreement and, provided
further, that at the time of exercise of any such option to renew an Event of
Default by Manager does not then exist beyond any applicable grace or cure
period. If at the time of the exercise of any renewal period, Manager is then in
default under this Agreement, then the exercise of the renewal option will be
conditional on timely cure of such default, and if such default is not timely
cured, then Lessee may terminate this Agreement regardless of the exercise of
such renewal period and without the payment of any fee or liquidated damages. If
Manager desires to exercise any such option to renew, it shall give Lessee
Notice to that effect not less than ninety (90) days prior to the expiration of
the then current Term. Notwithstanding the expiration or earlier termination of
the Term, Lessee and Manager agree that the obligations of Lessee to pay, remit,
reimburse and to otherwise indemnify Manager for any and all expenses and fees
incurred or accrued by Manager pursuant to the provisions of this Agreement
prior to the expiration or earlier termination of the Term (or actually incurred
by Manager after the termination) shall survive Termination, provided such
expenses and fees have been incurred consistent with the then current terms of
this Agreement and the applicable Annual Operating Budget, including, without
limitation but only to the extent so consistent, all costs, expenses and
liabilities arising from the termination of the Premises’ employees such as
accrued vacation and sick leave, severance pay and other accrued benefits,
employer liabilities pursuant to the Consolidated Omnibus Budget Reconciliation
Act and employer liabilities pursuant to the Worker Adjustment and Retraining
Notification Act. In addition, subject to Section 19.2 below and the foregoing
sentence, upon Termination of this Agreement, Lessee and Manager shall have no
further obligations to one another pursuant to this Agreement, except that
Section 2.2, obligations to make payments under Section 2.3 or Section 9.5,
Section 9.7, the last sentence of Section 15.1, obligations to make payments of
termination fees pursuant to Article XVIII, Article XXIV, Article XXV, Article
XXVII and Section 28.13 shall survive Termination.

 

2.2 Actions to be taken upon Termination. Upon a Termination of this Agreement
with respect to one or more of the Hotels, the following shall be applicable:

 

(a) Manager shall, within forty-five (45) days after Termination of this
Agreement, prepare and deliver to Lessee a final accounting statement with
respect to such Hotels, in form and substance consistent with the statements
provided pursuant to Section 15.2, along with a statement of any sums due from
Lessee to Manager pursuant hereto, dated as of the date of Termination. Within
thirty (30) days after the receipt by Lessee of such final accounting statement,
the parties will make whatever cash adjustments are necessary pursuant to such
final statement. The cost of preparing such final accounting statement shall be
a Deduction. Manager and Lessee acknowledge that there may be certain
adjustments for which the necessary

 

11



--------------------------------------------------------------------------------

information will not be available at the time of such final accounting, and the
parties agree to readjust such amounts and make the necessary cash adjustments
when such information becomes available.

 

(b) As of the date of the final accounting referred to in subsection (a) above,
Manager shall release and transfer to Lessee any of Lessee’s funds which are
held or controlled by Manager with respect to such Hotels, with the exception of
funds to be held in escrow pursuant to Section 9.5 and Section 12.7. During the
period between the date of Termination and the date of such final accounting,
Manager shall pay (or reserve against) all Deductions which accrued (but were
not paid) prior to the date of Termination, using for such purpose any Gross
Revenues which accrued prior to the date of Termination.

 

(c) Manager shall make available to Lessee such books and records respecting
such Hotels (including those from prior years, subject to Manager’s reasonable
records retention policies in accordance with applicable law and legal
requirements) as will be needed by Lessee to prepare the accounting statements,
in accordance with the Uniform System of Accounts, for such Hotels for the year
in which the Termination occurs and for any subsequent year. Such books and
records shall not include:

 

(i) employee records which must remain confidential pursuant to either Legal
Requirements or confidentiality agreements, or (ii) any Intellectual Property.

 

(d) Manager shall (to the extent permitted by Legal Requirements) assign to
Lessee, or to any other manager employed by Lessee to operate and manage such
Hotels, all operating licenses for such Hotels which have been issued in
Manager’s name; provided that if Manager has expended any of its own funds in
the acquisition of any of such licenses, Lessee shall reimburse Manager therefor
if it has not done so already.

 

(e) Lessee agrees that Hotel reservations and any and all contracts made in
connection with Hotel convention, banquet or other group services made by
Manager in the ordinary and normal course of business consistent with this
Agreement, for dates subsequent to the date of Termination and at rates
prevailing for such reservations at the time they were made, shall be honored
and remain in effect after Termination of this Agreement.

 

(f) Manager shall cooperate with the new operator of such Hotels as to effect a
smooth transition and shall peacefully vacate and surrender the Hotels to
Lessee.

 

(g) Manager and Lessee agree to use best efforts to resolve any disputes
amicably and promptly under this Section 2.2 to effect a smooth transition of
such Hotels to Lessee and/or Lessee’s new manager.

 

2.3 Early Termination Rights, Liquidated Damages.

 

(a) Termination Upon Sale. Upon Notice to Manager, Lessee shall have the option
to terminate this Agreement with respect to one, more or all of the Hotels
effective as of the closing of the Sale of such Hotels to a third party. Such
Notice shall be given at least

 

12



--------------------------------------------------------------------------------

forty-five (45) days’ in advance (unless otherwise required by Legal
Requirements, in which case Lessee shall provide such additional notice in order
to comply with such Legal Requirements) and shall inform Manager of the identity
of the contract purchaser. Manager, at its election, may offer to provide
management services to such contract purchaser after the closing of the sale.
Lessee shall, in connection with such Sale, by a separate document reasonably
acceptable to Lessee and Manager, indemnify and save Manager harmless against
any and all losses, costs, damages, liabilities and court costs, claims and
expenses, including, without limitation, reasonable attorneys’ fees arising or
resulting from the failure of Lessee or such prospective purchaser to provide
any of the services contracted for in connection with the business booked for
such hotels to, and including, the date of such Termination, in accordance with
the terms of this Agreement, including without limitation, any and all business
so booked as to which facilities and/or services are to be furnished subsequent
to the date of Termination, provided that any settlement by Manager of any such
claims shall be subject to the prior written approval of Lessee which shall not
be unreasonably withheld, conditioned or delayed. In addition, the following
terms shall apply in connection with the sale of any Hotel:

 

(i) Sale of Future Hotel. If this Agreement is terminated pursuant to Section
2.3(a) with respect to any of the Future Hotels prior to the first anniversary
of the Commencement Date applicable to such Future Hotel, then Lessee shall pay
to Manager on such termination, a termination fee as liquidated damages and not
as a penalty (provided that an Event of Default by Manager is not then existing
beyond any cure or grace periods set forth in this Agreement) in an amount equal
to the estimated Base Management Fee and Incentive Management Fee that was
estimated to be paid to Manager with respect to such Future Hotel pursuant to
the Annual Operating Budget for the remaining Accounting Periods until the first
anniversary of the Commencement Date for such Future Hotel (irrespective of the
Management Fees paid to Manager prior to the date of the Termination with
respect to the Hotels). If this Agreement is terminated pursuant to Section
2.3(a) with respect to any of the Future Hotels after the first anniversary of
the Date applicable to such Future Hotel, then no termination fees shall be
payable by Lessee.

 

(ii) Sale of Initial Hotel. If this Agreement is terminated pursuant to Section
2.3(a) with respect to any of the Initial Hotels prior to the expiration of the
initial 10-year term of this Agreement applicable to such Initial Hotel, then
Lessee shall pay to Manager on such termination, a termination fee, with respect
to each such Hotel as liquidated damages and not as a penalty (provided that an
Event of Default by Manager is not then existing beyond any cure or grace
periods set forth in this Agreement), an amount equal to the sum obtained by
multiplying (1) the aggregate Base Management Fees and Incentive Management Fees
budgeted in the Annual Operating Budget applicable to such Initial Hotel for the
full current Fiscal Year in which such termination is to occur (but in no event
less than the Base Management Fees and Incentive Management Fees for the
preceding full Fiscal Year) by (2) the number of years remaining in the initial
10-year Term of this Agreement applicable to such Initial Hotel. Notwithstanding
the foregoing, if this Agreement is terminated pursuant to Section 2.3(a) with
respect to any of the Initial Hotels after the initial 10-year term of this
Agreement applicable to such Initial Hotel, then no termination fees shall be
payable by Lessee.

 

13



--------------------------------------------------------------------------------

(b) Termination Due to Failure to Satisfy Performance Test.

 

(i) Performance Test. Lessee shall have the right to terminate this Agreement
with respect to any Initial Hotel after the initial 10-year term of this
Agreement applicable to such Initial Hotel and any Future Hotel (for the
purposes of this Section 2.3(b)(i) called “Subject Hotel”), in the event of the
occurrence of the following (collectively herein called, the “Performance
Test”):

 

(1) If, commencing with the first Fiscal Year after the initial 10-year term for
an Initial Hotel and commencing with the first full Fiscal Year following the
Commencement Date for any Future Hotel, and for each Fiscal Year thereafter (a)
a Subject Hotel’s Gross Operating Profit Margin for such Fiscal Year is less
than seventy-five percent (75%) of the average Gross Operating Profit Margin of
comparable hotels in similar markets and geographic locations to the subject
Hotel as reasonably determined by Lessee and Manager, and (b) such Subject
Hotel’s Revpar Yield Penetration is less than 80% for such Fiscal Year (herein
(a) and (b) collectively called “Performance Failure”); then

 

(2) Manager shall have a period of two (2) years, commencing with the next
ensuing Fiscal Year (the “Performance Cure Period”), to cure the Performance
Failure after Manager’s receipt of Notice from Lessee of such Performance
Failure and Lessee’s intent to terminate this Agreement with respect to the
Subject Hotel if the Performance Failure is not cured within such Performance
Cure Period; and

 

(3) If after the end of the Performance Cure Period, the Performance Failure
remains uncured, then Lessee may, at its election, terminate this Agreement upon
forty-five (45) days’ prior Notice to Manager.

 

(ii) Finance Reports. Determinations of the performance of the Subject Hotel
shall be in accordance with the audited annual financial statements delivered by
Lessee’s accountant pursuant to Section 15.3 hereof.

 

(iii) Extension of Performance Cure Period. Notwithstanding the foregoing, if at
any time during the Performance Cure Period (a) Lessee is in material default
under any of its obligations under this Agreement, or (b) Lessee has terminated,
terminates or causes a termination of the Franchise Agreement (other than
defaults due to Manager) and does not obtain a new franchise agreement with a
comparable franchisor, or (c) the operation of the Hotel or the use of the
Hotel’s facilities are materially disrupted by casualty, condemnation, or events
of Force Majeure that are beyond the reasonable control of Manager, or by major
repairs to or major refurbishment of the Hotel, then, for such period, the
Performance Cure Period shall be extended.

 

(iv) Renewal Period. If at the time of Manager’s exercise of a renewal period
with respect to any Hotel, such hotel is a Subject Hotel within a Performance
Cure Period, the exercise of such renewal period shall be conditional upon
timely cure of the Performance Failure, and if such Performance Failure is not
timely cured, then, notwithstanding the foregoing provisions, Lessee may elect
to terminate this Agreement with respect to such Subject Hotel pursuant to the
terms of this Section 2.3(b).

 

14



--------------------------------------------------------------------------------

(c) Termination for Convenience. Lessee may terminate this Agreement as to any
Hotel for convenience (except if due to a Sale of a Hotel, whereupon Section
2.3(a) shall govern) upon ninety (90) days Notice to Manager, and shall pay to
Manager as liquidated damages but not as a penalty, a termination fee (provided
that there does not then exist an Event of Default by Manager under this
Agreement beyond any applicable cure or grace periods) in an amount equal to the
product of (1) the aggregate Base Management Fees and Incentive Management Fees
budgeted in the Annual Operating Budget applicable to such Hotel for the full
current Fiscal Year in which such termination is to occur (but in no event less
than the Base Management Fees and Incentive Management Fees for the preceding
full Fiscal Year) by (2) the number of years remaining in the initial 10-year
Term of this Agreement applicable to such Hotel or any applicable renewal
period.

 

(d) Payment of liquidated damages. With respect to any termination fees payable
in connection with any early termination right set forth in this Section 2.3,
Lessee recognizes and agrees that, if this Agreement is terminated with respect
to any of the Hotels for the reasons specified in this Section 2.3 thereby
entitling Manager to receive the termination fees as set forth in this Section
2.3, Manager would suffer an economic loss by virtue of the resulting loss of
management fees which would otherwise have been earned under this Agreement.
Because such fees vary in amount depending on the total gross revenues earned at
the Hotels and accordingly would be extremely difficult and impractical to
ascertain with certainty, the parties agree that the termination fees provided
in this Section 2.3 constitute a reasonable estimate of liquidated damages to
Manager for purposes of any and all legal requirements, and it is agreed that
Manager shall not be entitled to maintain a cause of action against Lessee,
except as specifically provided herein, for actual damages in excess of the
termination fees in any context where the termination fees are provided by this
Agreement, and receipt of such fees (together with all other amounts due and
payable by Lessee to Manager with respect to events occurring prior to
termination of this Agreement with respect to the applicable Hotel or as
otherwise provided herein) shall be Manager’s sole remedy for damages against
Lessee in any such case.

 

The foregoing shall in no way affect any other sums due Manager under this
Article II or otherwise hereunder, including, without limitation, the Management
Fees earned during the Term, or any other rights or remedies, at law or in
equity of Manager under this Agreement or under Legal Requirements, including
any indemnity obligations of Lessee to Manager under this Agreement.

 

2.4 Substitution of Hotel. Notwithstanding the foregoing, if, in event of a
termination of this Agreement with respect to a Hotel, a termination fee becomes
payable by Lessee, Lessee may (in its sole and absolute discretion) avoid
payment of such termination fee by substituting for the terminated Hotel within
120 days of such termination, another hotel facility reasonably comparable to
the terminated Hotel in size, number of rooms, quality of franchise operation,
market and geographical location, and gross revenues, to be governed by the
terms and conditions of this Agreement as an “Initial Hotel” from and after the
date of such substitution, and this Agreement shall be amended accordingly
pursuant to a form of amendment similar to Exhibit “E” attached hereto.

 

15



--------------------------------------------------------------------------------

 

ARTICLE III

PREMISES

 

Manager shall be responsible, at the sole cost and expense of Lessee, for
keeping and maintaining the Premises fully equipped in accordance with plans,
specifications, construction safety and fire safety standards, and designs
pursuant to applicable Legal Requirements, the standards and requirements of a
Franchisor pursuant to any applicable Franchise Agreement, any applicable Hotel
Mortgage, the Leases, the Capital Improvement Budgets and the Annual Operating
Budgets approved pursuant to the terms hereof, subject in all respects to
performance by Lessee of its obligations pursuant to this Agreement.

 

ARTICLE IV

APPOINTMENT OF MANAGER

 

4.1 Appointment. Lessee hereby appoints Manager as its sole, exclusive and
continuing operator and manager to supervise and direct, for and at the expense
of Lessee, the management and operation of the Premises under the terms and
conditions set forth herein. In exercising its duties hereunder, Manager shall
act as agent and for the account of Lessee. Manager hereby accepts said
appointment and agrees to manage the Premises during the Term of this Agreement
under the terms and conditions set forth herein.

 

4.2 Delegation of Authority. The operation of the Premises shall be under the
exclusive supervision and control of Manager who, except as otherwise
specifically provided in this Agreement, shall be responsible for the proper and
efficient management and operation of the Premises in accordance with this
Agreement, the Leases, the Franchise Agreements, the Capital Improvement Budget
and the Annual Operating Budget. Subject to the terms of such agreements and
budgets, the Manager shall have discretion and control in all matters relating
to the management and operation of the Premises, including, without limitation,
charges for rooms and commercial space, the determination of credit policies
(including entering into agreements with credit card organizations), food and
beverage service and policies, employment policies, procurement of inventories,
supplies and services, promotion, advertising, publicity and marketing, and,
generally, all activities necessary for the operation of the Premises. Manager
shall also be responsible for the receipt, holding and disbursement of funds and
maintenance of bank accounts in compliance with the Cash Management Agreements,
if applicable.

 

4.3 Contracts, Equipment Leases and Other Agreements. Manager is hereby
authorized to grant concessions, lease commercial space and enter into any other
contract, equipment lease, agreement or arrangement pertaining to or otherwise
reasonably necessary for the normal operation of the Premises (such concession,
lease, equipment lease, contract, agreement or arrangement hereinafter being
referred to individually as a “Contract” and collectively as “Contracts”) on
behalf of Lessee, as may be necessary or advisable and reasonably prudent
business judgment in connection with the operation of the Premises and
consistent with the Annual Operating Budget, and subject to any restrictions
imposed by the Franchise Agreements, Leases, any Hotel Mortgage and this
Agreement, and subject to the Lessee’s prior written approval of: (i) any
Contract which provides for a term exceeding one (1) year (unless such Contract
is cancellable on thirty days notice without cost, premium or penalty

 

16



--------------------------------------------------------------------------------

exceeding $25,000.00) or (ii) any tenant space lease, license or concession
concerning any portion of the public space in or on the Premises for stores,
office space, restaurant space, or lobby space. Lessee’s approval of any
Contract shall not be unreasonably withheld, delayed or conditioned. Unless
otherwise agreed, all Contracts for the Premises shall be entered into in
Lessee’s name. Manager shall make available to Lessee, its agents, and
employees, at the Premises during business hours, executed counterparts or
certified true copies of all Contracts it enters into pursuant to this Section
4.3.

 

4.4 Alcoholic Beverage/Liquor Licensing Requirements. With respect to any
licenses and permits held by Lessee or any of its subsidiaries for the sale of
any liquor and alcoholic beverages at any of the Premises, Manager agrees, as
part of its management duties and services under this Agreement, to fully
cooperate with any applicable liquor and/or alcoholic beverage authority and to
assist Lessee with any documentation and other requests of such authority to the
extent necessary to comply with any licensing and/or permitting requirements
applicable to the Premises.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

5.1 Lessee Representations. Lessee, in order to induce Manager to enter into
this Agreement, hereby represents and warrants to Manager as follows:

 

5.1.1 The execution of this Agreement is permitted by the Certificate of
Formation and limited liability company agreement of Lessee and this Agreement
has been duly authorized, executed and delivered on behalf of Lessee and
constitutes the legal, valid and binding obligation of Lessee enforceable in
accordance with the terms hereof;

 

5.1.2 There is no claim, litigation, proceeding or governmental investigation
pending, or, to the best knowledge and belief of Lessee, threatened, against or
relating to Lessee, the properties or businesses of Lessee or the transactions
contemplated by this Agreement which does, or may reasonably be expected to,
materially or adversely affect the ability of Lessee to enter into this
Agreement or to carry out its obligations hereunder, and, to the best knowledge
and belief of Lessee, there is no basis for any such claim, litigation,
proceeding or governmental investigation except as has been fully disclosed in
writing by Lessee to Manager;

 

5.1.3 Neither the consummation of the transactions contemplated by this
Agreement on the part of Lessee to be performed, nor the fulfillment of the
terms, conditions and provisions of this Agreement, conflicts with or will
result in the breach of any of the terms, conditions or provisions of, or
constitute a default under, any agreement, indenture, instrument or undertaking
to which Lessee is a party or by which it is bound;

 

5.1.4 No approval of any third party (including any Landlord or the Holder of
any Hotel Mortgage in effect as of the date of this Agreement) is required for
Lessee’s execution, delivery and performance of this Agreement that has not been
obtained prior to the execution hereof;

 

17



--------------------------------------------------------------------------------

5.1.5 Lessee holds all required governmental approvals required (if applicable)
to be held by it to lease the Hotels; and

 

5.1.6 As of the date of this Agreement there are no defaults under any of the
Leases.

 

5.2 Manager Representations. Manager, in order to induce Lessee to enter into
this Agreement, hereby represents and warrants to Lessee as follows:

 

5.2.1 The execution of this Agreement is permitted by the limited liability
company operating agreement of Manager and this Agreement has been duly
authorized, executed and delivered on behalf of Manager and constitutes a legal,
valid and binding obligation of Manager enforceable in accordance with the terms
hereof;

 

5.2.2 There is no claim, litigation, proceeding or governmental investigation
pending, or, to the best knowledge and belief of Manager, threatened, against or
relating to Manager, the properties or business of Manager or the transactions
contemplated by this Agreement which does, or may reasonably be expected to,
materially or adversely affect the ability of Manager to enter into this
Agreement or to carry out its obligations hereunder, and, to the best knowledge
and belief of Manager, there is no basis for any such claim, litigation,
proceeding or governmental investigation, except as has been fully disclosed in
writing by Manager to Lessee;

 

5.2.3 Neither the consummation of the transactions contemplated by this
Agreement on the part of Manager to be performed, nor the fulfillment of the
terms, conditions and provisions of this Agreement, conflicts with or will
result in the breach of any of the terms, conditions or provisions of, or
constitute a default under, any agreement, indenture, instrument or undertaking
to which Manager is a party or by which it is bound;

 

5.2.4 No approval of any third party is required for Manager’s execution,
delivery and performance of this Agreement that has not been obtained prior to
the execution and delivery hereof;

 

5.2.5 Manager holds all required governmental approvals required to be held by
it to perform its obligations under this Agreement; and

 

5.2.6 Manager qualifies as an Eligible Independent Contractor, and during the
Term of this Agreement, agrees to continue to qualify as an Eligible Independent
Contractor.

 

ARTICLE VI

OPERATION

 

6.1 Name of Premises, Standard of Operation. During the Term of this Agreement,
the Premises shall be known and operated by Manager as hotels licensed with the
applicable

 

18



--------------------------------------------------------------------------------

Franchisor as noted on Exhibit C, with additional identification as may be
necessary to provide local identification, provided Manager and/or Lessee have
obtained and are successful in continuously maintaining the right to so operate
the Premises, which Manager agrees to use its reasonable best efforts to do.
Manager agrees to manage the Premises, for the account of Lessee, and so far as
is legally possible, in accordance with the Annual Operating Budget and
Applicable Standards subject to Force Majeure. In the event of termination of a
Franchise Agreement for one or more of the Premises, Manager shall operate such
Premises under such other franchise agreement, if any, as Lessee enters into or
obtains as franchisee. If the name of a Franchisor’s hotel system is changed,
Lessee shall have the right to change the name of the applicable Hotel to
conform thereto.

 

Notwithstanding the foregoing or any other provision in this Agreement to the
contrary, Manager’s obligation with respect to operating and managing the Hotels
in accordance with any Hotel Mortgage, Ground Leases, the Leases and the CCRs
shall be limited to the extent (i) true and complete copies thereof have been
made available to Manager by Lessee reasonably sufficient in advance to allow
Manager to manage the Hotels in compliance with such documents, and (ii) the
provisions thereof and/or compliance with such provisions by Manager (a) are
applicable to the day-to-day management, maintenance and routine repair and
replacement of the Hotels, the FF&E or any portion thereof, (b) do not require
contribution of funds from Manager, (c) do not materially increase Manager’s
obligations hereunder or materially decrease Manager’s rights or benefits
hereunder, (d) do not limit or restrict, or attempt to limit or restrict any
corporate activity or transaction with respect to Manager or any Manager
Affiliate Entity or any other activity, transfer, transaction, property or other
matter involving Manager or the Manager Affiliate Entities other than at the
Site of the Hotels and (e) are otherwise within the scope of Manager’s duties
under this Agreement. Lessee acknowledges and agrees, without limiting the
foregoing, that any failure of (i) Lessee to comply with the provisions of any
Hotel Mortgage, Ground Leases, the Leases and the CCRs or Legal Requirements or
(ii) Manager to comply with the provisions of any such agreements or Legal
Requirements arising out of, in the case of both (i) and (ii), (A) the condition
of the Hotels, and/or the failure of the Hotels to comply with the provisions of
such agreements, prior to the Commencement Date, (B) construction activities at
the Hotels prior to the Commencement Date, (C) inherent limitations in the
design and/or construction of, location of the Hotels and/or parking at the
Hotels prior to the Commencement Date, (D) failure of Lessee to provide funds,
from operations or otherwise, sufficient to allow timely compliance with the
provisions of the Applicable Standards or the Leases, the Ground Leases, any
Hotel Mortgage and/or the CCRs through reasonable and customary business
practices, and/or (E) Lessee’s failure to approve any matter reasonably
requested by Manager in Manager’s good faith business judgment as necessary or
appropriate to achieve compliance with such items, shall not be deemed a breach
by Manager of its obligations under this Agreement. Manager and Lessee agree,
that Manager may from time to time, so long as Manager is in compliance with the
Franchise Agreements and Legal Requirements, provide collateral marketing
materials in the rooms of the Hotels which advertise other hotels or programs of
Manager or its Affiliates (including, through a dedicated television channel in
the rooms of the Hotels), at the sole cost and expense of Manager, provided such
other hotels or programs being marketed by Manager are not competing directly in
the same market with the Hotel where the marketing materials and information are
being placed by

 

19



--------------------------------------------------------------------------------

Manager or any other Hotel owned by Landlord, Lessee or the Partnership and
managed by Manager.

 

6.2 Use of Premises. Manager shall use the Premises solely for the operation of
the Hotels in accordance with the Applicable Standards and for all activities in
connection therewith which are customary and usual to such an operation. Subject
to the terms of this Agreement, Manager shall comply with and abide by all
applicable Legal Requirements, and the requirements of any insurance companies
covering any of the risks against which the Premises are insured, any Hotel
Mortgage, the Ground Leases, the Leases, and the Franchise Agreements. If there
are insufficient funds in the Operating Account to make any expenditure required
to remedy non-compliance with such Legal Requirements or with the requirements
of any Hotel Mortgage, the Ground Leases, the Leases, or the Franchise
Agreements or applicable insurance, Manager shall promptly notify Lessee of such
non-compliance and estimated cost of curing such non-compliance. If Lessee fails
to make funds available for the expenditure so requested by Manager within
thirty (30) days, Lessee agrees to indemnify and hold Manager harmless from and
against any and all costs, expenses and other liabilities incurred by Manager
resulting from such non-compliance (which such indemnity shall survive any
termination of this Agreement). In no event shall Manager be required to make
available or distribute, as applicable, sexually explicit materials or items of
any kind, whether through retail stores or gift shops located at the Hotels or
through “pay for view” programming in the guest rooms of the Hotels.

 

6.3 Group Services. Manager may cause to be furnished to the Premises certain
services (“Group Services”) which are furnished generally on a central or
regional basis to other hotels or other properties managed by Manager or any
Manager Affiliate Entity and which benefit each hotel managed by Manager
including, by way of example and not by way of limitation, (i) marketing,
advertising and promotion; (ii) centralized accounting payroll processing, ADP
management, management and administration of accounts payable, accounts
receivable and cash management accounting and MIS support services; (iii) the
preparation and maintenance of the general ledger and journal entries, internal
audit, budgeting and financial statement preparation, (iv) recruiting, training,
career development and relocation in accordance with Manager’s or any Manager
Affiliate Entities’ relocation plan; (v) employee benefits administration; (vi)
engineering and risk management; (vii) information technology; (viii) legal
support (such as license and permit coordination, filing and completion,
standardized contracts, negotiation and preparation, and similar legal services
benefiting the Hotels); (ix) purchasing arising out of ordinary hotel operations
not otherwise contemplated in Section 8.2(g) hereof; (x) internal audit
services; (xi) reservation systems; and (xii) such other additional services as
are or may be, from time to time, furnished for the benefit of Manager’s or any
Manager Affiliate Entities’ hotels or other properties managed by Manager or in
substitution for services now performed at Manager’s individual hotels which may
be more efficiently performed on a group basis. Manager shall assure that the
costs and expenses incurred in providing Group Services to the Premises shall
have been allocated to the Premises on a pro-rata basis consistent with the
method of allocation to all of Manager’s (and any Manager Affiliate Entities’)
hotels or other properties receiving the same services, shall be incurred at a
cost consistent with the Annual Operating Budget and shall constitute
Deductions. All Group Services provided by Manager shall be at the actual costs
(without mark up for fee or profit to Manager or any Manager Affiliate Entity,
but including salary and employee benefit costs and costs of equipment used in

 

20



--------------------------------------------------------------------------------

performing such services and overhead costs, and taking into account any rebate,
give-up or participation in any reciprocal business arrangement with Manager or
any Manager Affiliate Entity) of Group Services for the benefit of all of
Manager’s hotels receiving the same services, and shall be of a quality
comparable to which Manager could obtain from other providers for similar
services.

 

6.4 Right to Inspect. Lessee, the beneficial owners of Lessee, the Landlords (to
the extent permitted under such Leases), any Holder under any Hotel Mortgage (to
the extent permitted under such Hotel Mortgage), and their respective agents,
shall have access to the Premises at any and all reasonable times for any
purpose. Manager will be available to consult with and advise such parties, at
their reasonable request, concerning all policies and procedures affecting all
phases of the conduct of business at the Hotels.

 

ARTICLE VII

WORKING CAPITAL AND INVENTORIES

 

7.1 Working Capital and Inventories. The Lessee shall cause funds to be
deposited in one or more operating accounts established by Manager, in amounts
sufficient to operate the Premises in accordance with the Annual Operating
Budget, including the establishment and maintenance of positive Working Capital
and Inventories as reasonably determined by Manager. All Working Capital and
Inventories are and shall remain the property of Lessee. Lessee acknowledges
that liabilities arising in connection with the operation and management of the
applicable Hotel including, without limitation, all Deductions, incurred in
accordance with the terms of this Agreement, are and shall remain the
obligations of Lessee, and Manager shall have no liability therefor unless
otherwise expressly provided herein.

 

7.2 Fixed Asset Supplies. Lessee shall provide the funds necessary to supply the
Premises initially with Fixed Asset Supplies as reasonably determined by Manager
consistent with the cost budgeted therefor in the Annual Operating Budget and
otherwise consistent with the intent of the parties that the level of such
supplies will be adequate for the proper and efficient operation of the Premises
at the Applicable Standards. Fixed Asset Supplies shall remain the property of
Lessee.

 

ARTICLE VIII

MAINTENANCE, REPLACEMENT AND CHANGES

 

8.1 Routine and Non-Routine Repairs and Maintenance. Manager, at the expense of
Lessee, shall maintain the Premises in good repair and condition as is required
by the Applicable Standards. Manager, on behalf of Lessee, shall make or cause
to be made such routine maintenance, repairs and minor alterations as Manager
from time to time deems reasonably necessary for such purposes, the cost of
which: (i) can be expensed under GAAP, (ii) shall be paid from Gross Revenues,
and treated as a Deduction, and (iii) is consistent with the Annual Operating
Budget. In addition, Lessee shall make or cause to be made such non-routine
repairs and maintenance, either to the Premises’ building or its fixtures,
furniture, furnishings and

 

21



--------------------------------------------------------------------------------

equipment (“FF&E”), pursuant to the Capital Improvement Budget approved by
Lessee and Landlord, the cost of which shall be paid for by Landlord. Manager
and Lessee shall use their respective best efforts to prevent any liens from
being filed against the Premises which arise from any maintenance, changes,
repairs, alterations, improvements, renewals or replacements in or to the
Premises. Lessee and Manager shall cooperate fully in obtaining the release of
any such liens. If the lien arises as a result of the fault of either party,
then the party at fault shall bear the cost of obtaining the lien release. All
changes, repairs, alterations, improvements, renewals or replacements made
pursuant to this Article VIII shall be the property of the Lessee.

 

8.2 Capital Improvement Budget.

 

(a) Manager shall prepare a budget (“Capital Improvement Budget”) of the
expenditures necessary for replacement of FF&E and building repairs of the
nature contemplated by Section 8.1 during the ensuing Fiscal Year and shall
provide such Capital Improvement Budget to Lessee and Landlord for approval at
the same time Manager submits the Annual Operating Budget. The Capital
Improvement Budget shall not be deemed accepted by Lessee and Landlord in the
absence of their respective express written approval. Not later than thirty (30)
days after receipt by Lessee and Landlord of a proposed Capital Improvement
Budget (or such longer period as Lessee and Landlord may reasonably request on
Notice to the Manager), Lessee and/or Landlord may deliver a Notice (a “CIB
Objection Notice”) to the Manager stating that Lessee and/or Landlord objects to
any information contained in or omitted from such proposed Capital Improvement
Budget and setting forth the nature of such objections with reasonable
specificity. Failure of Lessee and/or Landlord to deliver a CIB Objection Notice
shall be deemed rejection of the Manager’s proposed Capital Improvement Budget
in its entirety. Upon receipt of any CIB Objection Notice, the Manager shall,
after consultation with Lessee and Landlord, modify the proposed Capital
Improvement Budget, taking into account Lessee’s and/or Landlord’s objections,
and shall resubmit the same to Lessee and Landlord for Lessee’s approval within
fifteen (15) days thereafter, and Lessee and/or Landlord may deliver further CIB
Objection Notices (if any) within fifteen (15) days thereafter (in which event,
the re-submission and review process described above in this sentence shall
continue until the proposed Capital Improvement Budget in question is accepted
and consented to by Lessee and Landlord). Notwithstanding anything to the
contrary set forth herein, Lessee and Landlord shall have the right at any time
subsequent to the acceptance and consent with respect to any Capital Improvement
Budget, on Notice to the Manager, to revise, with the reasonable approval of
Manager, such Capital Improvement Budget or to request that the Manager prepare
for Lessee’s and/or Landlord’s approval a revised Capital Improvement Budget,
taking into account such circumstances as Lessee and Landlord deem appropriate;
provided, however, that the revision of a Capital Improvement Budget shall not
be deemed a revocation of the Manager’s authority with respect to such actions
as the Manager may have already taken prior to receipt of such revision notice
in implementing a previously approved budget or plan.

 

(b) Manager shall, in accordance with and subject to the Capital Improvement
Budget described in Section 8.2(a), from time to time make such substitutions
and replacements of or renewals to FF&E and non-routine repairs and maintenance
as described in Section 8.1 as it deems necessary to maintain the Hotels as
required by this Agreement. Except as hereinafter provided, no expenditures will
be made except as otherwise provided in the Capital Improvement

 

22



--------------------------------------------------------------------------------

Budget without the approval of Lessee and Landlord, and provided further,
however, that if any such expenditures which are required by reason of any (i)
emergency, or (ii) applicable Legal Requirements, or (iii) the terms of the
Franchise Agreement, or (iv) are otherwise required for the continued safe and
orderly operation of the Hotels, Manager shall immediately give Lessee and
Landlord notice thereof and shall be authorized to take appropriate remedial
action without such approval whenever there is a clear and present danger to
life, limb or property of the Hotels or its guests or employees. The cost of all
such changes, repairs, alterations, improvements, renewals, or replacements will
be paid for by Landlord.

 

(c) All changes, repairs, alterations, improvements, renewals or replacements
made pursuant to this Article VIII shall be the property of Landlord.

 

(d) It is the intent of Manager and Lessee to maintain the Premises in
conformance with the Applicable Standards. Accordingly, as the Hotels age, if
the Capital Improvement Budget prepared in good faith by Manager and approved by
Lessee and Landlord is insufficient for purposes of allowing the Premises to
conform with the Applicable Standards, Lessee, Landlord and Manager will
consider the matter and Lessee and Landlord may elect to:

 

(i) provide the additional funds required; or

 

(ii) obtain financing for the additional funds required.

 

(e) In consideration of the Project Management Fee (as defined below), Manager
shall be responsible for managing, coordinating, planning and executing the
Capital Improvement Budget and all major repositionings of the Hotels.

 

Manager shall be paid a project management fee (herein, the “Project Management
Fee”) equal to five percent (5%) of the total project costs associated with the
implementation of the Capital Improvement Budget (both hard and soft) payable
monthly in arrears based upon the prior calendar month’s total expenditures
under the Capital Improvement Budget until such time that the Capital
Improvement Budget and/or renovation project involves the expenditure of an
amount in excess of five percent (5%) of Gross Revenues of the applicable Hotel,
whereupon the Project Management Fee shall be reduced to three Percent (3%) of
the total project costs in excess of the five percent 5% of Gross Revenue
threshold. The Project Management Fee shall be accounted for and documented and
consistent with the requirements of Section 11.2 herein. Any onsite or dedicated
personnel required for the direct supervision of the implementation of a Capital
Improvement Budget or other renovation project will be a direct cost to, and
shall be reimbursed by, the Landlord.

 

(f) Except as otherwise provided herein, in no event shall Manager realize any
kick backs, rebates, cash incentives, administration fees, concessions, profit
participations, investment rights or similar payments or economic consideration
from or in, as applicable, vendors or suppliers of goods or services. Manager
agrees that any such amounts or benefits derived shall be held in trust for the
benefit of Lessee or Landlord (as applicable).

 

23



--------------------------------------------------------------------------------

(g) Any additional fees payable to Manager shall be submitted for approval by a
majority of the Independent Directors of MHI. In the event that the majority of
the Independent Directors of MHI affirmatively votes that the Market Service
Fees proposed by Manager are not market, the Lessee and Manager agree to engage
a consultant reasonably satisfactory to both Lessee and Manager to provide then
current market information with respect to the proposed Market Service Fees and
a written recommendation as to whether such fees are market or not. If the
consultant’s recommendation provides that such Market Service Fees as proposed
by Manager are market, then the Landlord agrees to pay any consultant fees
incurred by such consultant in making the recommendation. If the consultant’s
recommendation does not support the Market Service Fees as proposed by Manager,
then Manager agrees to pay the consultant’s fees incurred in connection with the
Recommendation and agrees to either re-submit Manager’s proposed Market Service
Fees to the Independent Directors of MHI consistent with the market research and
recommendation of the consultant for approval to Lessee and Landlord, or elect
by Notice to Lessee and Landlord that Manager will not provide the Project
Related Service.

 

ARTICLE IX

EMPLOYEES

 

9.1 Employee Hiring. Manager, subject to the approval of the Lessee, will hire,
train, promote, supervise, direct the work of and discharge all personnel
working on the Premises. Manager shall be the sole judge of the fitness and
qualification of such personnel and is vested with absolute discretion in the
hiring, discharging, supervision, and direction of such personnel during the
course of their employment and in the operation of the Premises. Such approval
shall not be unreasonably withheld.

 

9.2 Costs, Benefit Plans. Manager shall fix the employees’ terms of compensation
and establish and maintain all policies relating to employment, so long as they
are reasonable and in accordance with the Applicable Standards and the Annual
Operating Budget. Without limiting the foregoing, Manager may, consistent with
the applicable budgets, enroll the employees of the Hotels in pension, medical
and health, life insurance, and similar employee benefit plans (“Benefit Plans”)
substantially similar to plans reasonably necessary to attract and retain
employees and generally remain competitive. The Benefit Plans may be joint plans
for the benefit of employees at more than one hotel owned, leased or managed by
Manager or Manager Affiliate Entities. Employer contributions to such plans
(including any withdrawal liability incurred upon Termination of this Agreement)
and reasonable administrative fees (but without further markup by Manager),
which Manager may expend in connection therewith, shall be the responsibility of
Lessee and shall be a Deduction. The administrative expenses of any joint plans
will be equitably apportioned by Manager among properties covered by such plan.

 

9.3 Manager’s Employees. It is expressly understood and agreed that all such
personnel employed at the Hotels, including the Manager’s acting General
Managers for each of the Hotels, will be the employees of Manager for all
purposes including, without limitation, federal, state and local tax and
reporting purposes, but the expense incurred in connection therewith will be a
Deduction and for Lessee’s account. A General Manager’s compensation and the
compensation of other employees may be allocated to other Hotels on a fair and
equitable

 

24



--------------------------------------------------------------------------------

basis if such employees provide services with respect to the operations of such
other Hotels. Manager shall use such care when hiring any employees as may be
common to the hospitality business and consistent with the Manager’s standards
of operation. Lessee acknowledges and agrees that Manager, as the employer of
all of the Hotels’ employees, shall be entitled to all federal, state and/or
local tax credits or benefits allowed to employers relating to the Hotels’
employees including, without limitation, the Work Opportunity Tax Credit, the
Targeted Jobs Tax Credit, and similar tax credits (provided that Manager shall
pay all incremental fees, if applicable, to qualify for such tax credits).
Manager, in accordance with the Annual Operating Budget, may draw down from
Gross Revenues all costs and expenses, of whatever nature, incurred in
connection with such employees, including, but not limited to, wages, salaries,
on-site staff, bonuses, commissions, fringe benefits, employee benefits,
recruitment costs, workmen’s compensation and unemployment insurance premiums,
payroll taxes, vacation and sick leave (collectively, “Employee Costs and
Expenses”).

 

9.4 Special Projects – Corporate Employees. The costs, fees, compensation and
other expenses of any persons engaged by Manager to perform duties of a special
nature, directly related to the operation of the Premises, including, but not
limited to, in-house or outside counsel, accountants, bookkeepers, auditors,
employment search firms, marketing and sales firms, and similar firms of
personnel, shall be operating expenses, payable from and consistent with the
Annual Operating Budget and not the responsibility of the Manager. The costs,
fees, compensation and other expenses of those personnel of Manager assigned to
special projects for the Hotels shall also be operating expenses payable by the
Lessee and not the responsibility of Manager. The daily per diem rate for those
personnel shall be based upon the actual costs of Manager in providing its
personnel for such special services or projects, without mark-up for fee or
profit but including salary and employee benefit costs and costs of equipment
used in performing such services, overhead costs, travel costs and long distance
telephone. Such special services shall include, but not be limited to, those
matters which are not included within the scope of the duties to be performed by
Manager hereunder and, if not provided by Lessee, would involve the Lessee’s
engagement of a third party to perform such services; for example, special sales
or marketing programs, market reviews, assistance in opening new food and
beverage facilities, legal services, accounting services, tax services,
insurance services, data processing, engineering personnel, and similar
services.

 

9.5 Termination. At Termination, subject to Section 2.1 above, Lessee shall
reimburse Manager for costs and expenses incurred by Manager which arise out of
either the transfer or termination of Manager’s employees at the Hotels, such as
reasonable transfer costs, compensation in lieu of vacation and sick leave,
severance pay (including a reasonable allowance for severance pay for Executive
Employees of the Hotels, the amount of such allowance not to exceed an amount
equal to Manager’s then current severance benefits for such terminated Executive
Employees, unless Lessee otherwise approves), unemployment compensation,
employer liability pursuant to the Consolidated Omnibus Budget Reconciliation
Act (Cobra liability) and the Worker Adjustment and Retraining Notification Act
(Warn Act) and other employment liability costs arising out of the termination
of the employment of the Manager’s employees at the Premises (herein
collectively called “Employee Related Termination Costs”). This reimbursement
obligation shall not apply to any corporate personnel of Manager assigned to the
Hotels for special projects or who perform functions for Manager at the
corporate level. In

 

25



--------------------------------------------------------------------------------

order to be reimbursable hereunder, any Employee Related Termination Costs must
be pursuant to policies of Manager which shall be consistent with those of other
managers managing similar hotels in similar markets and geographical locations
and which shall be subject to review and reasonable approval of Lessee from time
to time upon Notice from Lessee and which review and approval shall occur no
more than one time during each Fiscal Year during the term of this Agreement.

 

At Termination, an escrow fund shall be established from Gross Revenues (or, if
Gross Revenues are not sufficient, with funds provided by Lessee) to reimburse
Manager for all reimbursable Employee Related Termination Costs.

 

9.6 Employee Use of Hotel. Manager, in its discretion, may (i) provide lodging
for Manager’s Executive Employees and corporate staff visiting the Hotels in
connection with the performance of Manager’s services hereunder and allow them
the use of the facilities of the Hotels, and (ii) provide the management of the
Hotels with temporary living quarters within the Hotels and the use of all
facilities of the Hotels, in either case at a discounted price or without
charge, as the case may be. Manager shall, on a space available basis, provide
lodging at the Hotels for Lessee’s employees, officers and directors visiting
the Hotels and allow them the use of all facilities of the Hotels in either case
without charge, except for recreational facilities for which a charge will
apply.

 

9.7 Non-Solicitation. During the term of this Agreement and for a period of two
(2) years thereafter, unless an Event of Default by Manager exists under this
Agreement beyond applicable grace or cure periods, or the Agreement has been
terminated as a result of an uncured Event of Default by Manager, Lessee agrees
that it (and its Affiliates) will not, without the prior written consent of
Manager, either directly or indirectly, alone or in conjunction with any other
person or entity, (i) solicit or attempt to solicit any general manager (each a
“General Manager” and, collectively, “General Managers”) of the Hotels or any
other hotels managed by Manager or any of Manager’s Executive Employees
(collectively, the General Manager and Executive Employees are herein called the
“Key Employees”) to terminate, alter or lessen Key Employees’ employment or
affiliation with Manager or to violate the terms of any agreement or
understanding between any such Key Employee and Manager, as the case may be, or
(ii) employ, retain, or contract with any Key Employee.

 

ARTICLE X

BUDGET, STANDARDS AND CONTRACTS

 

10.1 Annual Operating Budget. Not less than forty-five (45) days prior to the
beginning of each Fiscal Year, Manager shall submit to Lessee for each of the
Hotels, a budget (the “Annual Operating Budget”) setting forth in detail an
estimated profit and loss statement for the next twelve (12) Accounting Periods,
or for the balance of the Fiscal Year in the event of a partial first Fiscal
Year, including a schedule of hotel room rentals and other rentals and a
marketing and business plan for each of the Hotels, such budget to be
substantially in the format of Exhibit “D” attached hereto.

 

26



--------------------------------------------------------------------------------

10.2 Budget Approval. The Annual Operating Budget submitted to Lessee by Manager
shall be subject to the approval of Lessee (such approval not to be unreasonably
withheld). The Annual Operating Budget shall not be deemed accepted by Lessee in
the absence of its express written approval. Not later than thirty (30) days
after receipt by Lessee of a proposed Annual Operating Budget (or such longer
period as Lessee may reasonably request on Notice to Manager), Lessee may
deliver an AOB Objection Notice with reasonable detail to the Manager stating
that Lessee objects to any information contained in or omitted from such
proposed Annual Operating Budget and setting forth the nature of such objections
with reasonable specificity. Failure of Lessee to deliver express written
approval of the Annual Operating Budget and an AOB Objection Notice shall be
deemed rejection of the Manager’s proposed Annual Operating Budget in its
entirety. Upon receipt of any AOB Objection Notice, the Manager shall, after
consultation with Lessee, modify the proposed Annual Operating Budget, taking
into account Lessee’s objections, and shall resubmit the same to Lessee for
Lessee’s approval within fifteen (15) days thereafter, and Lessee may deliver
further AOB Objection Notices (if any) within fifteen (15) days thereafter (in
which event, the re-submission and review process described above in this
sentence shall continue until the proposed Annual Operating Budget in question
is accepted and consented to by Lessee). Notwithstanding anything to the
contrary set forth herein, Lessee shall have the right at any time subsequent to
the acceptance and consent with respect to any Annual Operating Budget, on
Notice to the Manager, to revise such Annual Operating Budget or to request that
the Manager prepare for Lessee’s approval a revised Annual Operating Budget
(with the approval of Manager, such approval not to be unreasonably withheld),
taking into account such circumstances as Lessee deems appropriate; provided,
however, that the revision of an Annual Operating Budget shall not be deemed a
revocation of the Manager’s authority with respect to such actions as the
Manager may have already taken prior to receipt of such revision notice in
implementing a previously approved budget or plan. Lessee and Manager
acknowledge and agree that the Annual Operating Budgets are merely forecasts of
operating revenues and expenses for an ensuing year and shall be revised, by
agreement of Lessee and Manager, from time to time as business and operating
conditions shall demand. However, Manager shall use its reasonable efforts to
operate the Premises in accordance with the Annual Operating Budget. The failure
of any of the Hotels to perform in accordance with such Annual Operating Budget
shall not constitute a default by Manager of this Agreement, however, the Lessee
has a right to terminate this Agreement with respect to a Subject Hotel if such
Subject Hotel fails to satisfy the Performance Test as set forth in Section
2.3(c) above.

 

10.3 Operation Pending Approval. If the Annual Operating Budget (or any
component thereof) has not yet been approved by Lessee prior to any applicable
Fiscal Year, then, until approval of such Annual Operating Budget (or such
component) by Lessee, Manager shall operate the Hotels substantially in
accordance with the prior year’s Annual Operating Budget except for (a) those
components of the Annual Operating Budget for the applicable Fiscal Year
approved by Lessee, (b) the Necessary Expenses which shall be paid as required,
(c) the Emergency Expenses which shall be paid as required, and (d) those
expenses that vary in correlation with Gross Revenues and/or occupancy in the
aggregate.

 

10.4 Budget Meetings. At each budget meeting and at any additional meetings
during a Fiscal Year reasonably called by Lessee or Manager, Manager shall
consult with Lessee

 

27



--------------------------------------------------------------------------------

on matters of policy concerning management, sales, room rates, wage scales,
personnel, general overall operating procedures, economics and operation and
other matters affecting the operation of the Hotels.

 

ARTICLE XI

OPERATING DISTRIBUTIONS

 

11.1 Management Fee. As consideration for the services to be rendered by Manager
pursuant to this Agreement as manager and operator of the Premises, Manager
shall be paid the following Base Management Fee and Incentive Management Fee (as
such terms are hereinafter defined), collectively called the “Management Fee”,
for each of the Hotels as follows:

 

(a) Base Management Fee. The base management fee (“Base Management Fee”) for
each of the Initial Hotels and any future Hotels shall be equal to a percentage
of the Gross Revenues attributed to each such Hotel as determined on a property
by property basis pursuant to the following tables, and shall be due monthly:

 

Base Management Fee for an Initial Hotel

 

2004

  -  

2.0%

2005

  -  

2.0%

2006

  -  

2.5%

2007

  -  

3.0%

               and thereafter

       

 

Base Management Fee for a Future Hotel

 

First year

managed

  -   

2.0%

      Second year

managed

  -   

2.5%

Third year

                        managed and thereafter

  -   

3.0%

 

If this Agreement shall commence or expire on other than the first and last day
of a calendar month, respectively, the Base Management Fee shall be apportioned
based on the actual number of days of service in the month. The Base Management
Fee for a Future Hotel first leased to Lessee other than on the first day of a
Fiscal Year shall be determined on the basis of the rate applicable to the
“First year managed” for both the partial Fiscal Year in which the Hotel is
first leased to Lessee and to the first full Fiscal Year such Hotel is managed
by Manager.

 

(b) The incentive management fee (the “Incentive Management Fee”), if any, will
be due annually in arrears within 90 days of the end of the fiscal year and will
be equal

 

28



--------------------------------------------------------------------------------

to ten percent (10%) of the amount by which the Gross Operating Profit of the
Hotels on an aggregate basis, for a given year exceeds the Gross Operating
Profit for the same Hotels, on an aggregate basis, for the prior year. The
Incentive Management Fee may not exceed 0.25% of Gross Revenues of all of the
Hotels included in the incentive fee calculation. The calculation of the
Incentive Management Fee will not include results of Hotels for the Fiscal Year
in which they are initially leased by Landlord to Lessee or for the Fiscal Year
in which sold and newly acquired or leased Hotels will be included in the
calculation beginning with the second full Fiscal Year such Hotel is managed
pursuant to this Agreement.

 

11.2 Accounting and Interim Payment.

 

(a) Manager shall submit monthly, pursuant to Section 15.2, an interim
accounting to Lessee showing Gross Revenues, Deductions, Gross Operating Profit
and Net Operating Income before Debt Service.

 

(b) Calculations and payments of the Base Management Fee for each Hotel made
with respect to each Accounting Period shall be made on an interim accounting
basis and shall be accounted for cumulatively for each Fiscal Year. After the
end of each Fiscal Year, Manager shall submit to Lessee an accounting for such
Fiscal Year, consistent with Section 15.3, which accounting shall be controlling
over the interim accountings. Any adjustments required by the Fiscal Year
accounting shall be made promptly by the parties.

 

(c) The Incentive Fee for the Hotels shall be calculated and earned on an annual
basis for each Fiscal Year. If Lessee raises no objection for any reason
(excluding fraud) within one (1) year from the receipt of annual accounting
statements as provided herein (or for fraud within any applicable statute of
limitations period, and if no statute of limitations period exists, then in no
event to exceed four (4) years from receipt of annual accounting statements as
provided herein), such accounting shall be deemed to have been accepted by
Lessee as true and correct, and Lessee shall have no further right to question
its accuracy. Manager will provide Lessee profit and loss statements for the
current period and year-to-date, including actual, budget and last year
comparisons, as required by Section 15.3.

 

29



--------------------------------------------------------------------------------

 

ARTICLE XII

INSURANCE

 

12.1 Insurance. Manager shall coordinate with Lessee, at all times during any
period of development, construction, renovation, furnishing and equipping of the
Premises, the procurement and maintenance in amount and scope as available for
the hotel lodging industry for hotels of similar type and in similar markets and
geographical locations as the Hotels, public liability and indemnity and
property insurance with minimum limits of liability as required by Lessee, the
Landlords, any Holder, or Franchisors, if applicable, and in accordance with the
Annual Operating Budget to protect Lessee, Landlord, Manager, any Holder, and
any Franchisor, if applicable, against loss or damage arising in connection with
the development, construction, renovation, furnishing and equipping of the
Premises (and pre-opening activities, if applicable), including, without
limitation, the following:

 

12.1.1 Extended Coverage, Boiler, Business Interruption and Liability Insurance.

 

(a) Building insurance on the “Special Form” (formerly “All Risk” form)
(including earthquake and flood in reasonable amounts as determined by Lessee)
in an amount not less than 100% of the then “Full Replacement Cost” thereof (as
defined below) or such other amount which is acceptable to Lessee, and personal
property insurance on the “Special Form” in the full amount of the replacement
cost thereof;

 

(b) Insurance for loss or damage (direct and indirect) from steam boilers,
pressure vessels or similar apparatus, now or hereafter installed in the Hotels,
in the minimum amount of $5,000,000 or in such greater amounts as are then
customary or as may be reasonably requested by Lessee from time to time;

 

(c) Loss of income insurance on the “Special Form”, in the amount of one year of
the sum of Base Rent plus Percentage Rent (as such terms are defined in and as
determined pursuant to the Leases) for the benefit of Landlords, and business
interruption insurance on the “Special Form” in the amount of one year of Gross
Operating Profit, for the benefit of Lessee. All loss of income insurance
proceeds shall be part of Gross Revenues;

 

(d) Commercial general liability insurance, with amounts not less than
$1,000,000 combined single limit for each occurrence and $2,000,000.00 for the
aggregate of all occurrences within each policy year, as well as excess
liability (umbrella) insurance with limit of at least $35,000,000 per
occurrence, covering each of the following: bodily injury, death, or property
damage liability per occurrence, personal and advertising injury, general
aggregate, products and completed operations, and “all risk legal liability”
(including liquor law or “dram shop” liability if liquor or alcoholic beverages
are served at the Hotels);

 

(e) Automobile insurance on vehicles operating in conjunction with the Hotels
with limits of liability of at least $1,000,000.00 combined, single limit
coverage; and

 

(f) Insurance covering such other hazards and in such amounts as may be
customary for comparable properties in the area of the Hotels and that is
available from insurance companies, insurance pools or other appropriate
companies authorized to do business in the states where the Hotels are located
at rates which are economically practicable in relation to the risks covered as
may be reasonably requested by Lessee and otherwise consistent with the costs
allocated therefor in the Annual Operating Budget.

 

12.1.2 Operational Insurance.

 

(a) Workers’ compensation and employer’s liability insurance as may be required
under Legal Requirements and as Manager may deem reasonably prudent

 

30



--------------------------------------------------------------------------------

covering all of Manager’s employees at the Premises, with such deductible limits
or self-insured retentions as may be reasonably established from time to time by
Manager;

 

(b) Fidelity bonds, or dishonest employee insurance with limits and deductibles
as may be reasonably requested by Lessee, covering Manager’s employees in job
classifications normally bonded under prudent hotel management practices in the
United States or otherwise required by law; and

 

(c) Such other insurance in amounts as Manager in its reasonable judgment deems
advisable for its protection against claims, liabilities and losses arising out
of or connected with its performance under this Agreement, and otherwise
consistent with the costs allocated therefor in the Annual Operating Budget.

 

12.2 Replacement Cost. The term “Full Replacement Cost” as used herein shall
mean the actual replacement cost of the Hotels requiring replacement from time
to time including an increased cost of construction endorsement, if available,
and the cost of debris removal. In the event either party to this Agreement
believes that full replacement cost (the then-replacement cost less such
exclusions) has increased or decreased at any time during the Term, it shall
have the right to have such full replacement cost re-determined.

 

12.3 Increase in Limits. If either party to this Agreement at any time deems the
limits of the personal injury or property damage under the comprehensive
commercial general liability insurance then carried to be either excessive or
insufficient, such parties shall endeavor in good faith to agree on the proper
and reasonable limits for such insurance to be carried and such insurance shall
thereafter be carried with the limits thus agreed on until further change
pursuant to the provisions of this Section.

 

12.4 Blanket Policy. Notwithstanding anything to the contrary contained in this
Article XII, Manager may include the insurance required hereunder within the
coverage of a so-called blanket policy or policies of insurance carried and
maintained by Manager; provided, however, that the coverage afforded to the
parties as required herein will not be reduced or diminished or otherwise be
different from that which would exist under a separate policy meeting all other
requirements of this Agreement by reason of the use of such blanket policy of
insurance, and provided further that the requirements of this Article XII are
otherwise satisfied.

 

12.5 Costs and Expenses. The cost of maintaining insurance and costs related
thereto shall be the responsibility of the Lessee. Insurance premiums and any
costs or expenses with respect to the insurance, including, without limitation,
agent’s and consultant’s costs used to place insurance or adjust claims, shall
be Deductions. Premiums on policies for more than one year shall be charged
pro-rata against Gross Revenues over the period of the policies and to the
extent, through blanket policies, such premiums cover other hotels managed by
Manager or owned by Lessee or any of its Affiliates, they shall be allocated
based on rooms, number of employees, values or other methods as determined to be
reasonable by Manager and Lessee. Any reserves, losses, costs, damages or
expenses which are uninsured, self-insured, or fall within deductible limits
shall be treated as a cost of insurance and shall be Deductions, subject to
Article XXV.

 

31



--------------------------------------------------------------------------------

12.6 Policies and Endorsements.

 

(a) Where permitted, all insurance provided for under this Article XII shall
name Lessee as insured, and Manager, any Holder, the Landlords, and, if
required, the Franchisors, as additional insureds. The party procuring such
insurance shall deliver to the other party certificates of insurance with
respect to all policies so procured, including existing, additional and renewal
policies and, in the event of insurance about to expire, shall deliver
certificates of insurance with respect to the renewal policies not less than ten
(10) days prior to the respective dates of expiration.

 

(b) All policies of insurance provided for under this Article XII shall, to the
extent obtainable, be with insurance companies licensed or authorized to do
business in the state in which the Premises are located, with a minimum rating
of A or better in the Best’s Insurance Guide and an S&P rating of at least A+V
(or such higher rating if so required by any Holder, Landlord or Franchisor),
and shall have attached thereto an endorsement that such policy shall not be
cancelled or materially changed without at least thirty (30) days’ prior written
notice to Lessee. All insurance policies obtained pursuant to this Article XII
shall contain a standard waiver of subrogation endorsement.

 

12.7 Termination. Upon Termination of this Agreement with respect to one or more
of the Hotels, an escrow fund in an amount reasonably acceptable to Manager and
Lessee shall be established from Gross Revenues (or, if Gross Revenues are not
sufficient, with funds provided by Lessee) to cover the amount of any costs
which, in Manager’s reasonable business judgment, will likely need to be paid by
Manager with respect to pending or contingent claims, including those which
arise after Termination for causes arising during the Term of this Agreement.
Upon the final disposition of all such pending or contingent claims, any
unexpended funds remaining in such escrow shall be paid to Lessee.

 

ARTICLE XIII

TAXES AND DEBT SERVICE

 

13.1 Taxes. All real estate and ad valorem property taxes, assessments and
similar charges on or relating to the Premises during the Term of this Agreement
shall be paid by Lessee or Landlord.

 

13.2 Debt Service, Ground Lease Payments. In the event of a Hotel Mortgage
and/or Ground Lease and upon direction of Lessee, Manager shall establish an
account (the “Property Service Account”) to pay Debt Service and/or Ground Lease
Payments in such periodic payments as required by any applicable Holder under
any applicable Hotel Mortgage and/or landlord under any Ground Lease. The
Property Service Account shall be funded by Landlord under the Lease from funds
paid by Landlord to Lessee. In the event sufficient funds are unavailable for
the payment of Debt Service and/or Ground Lease Payments from the Property
Service Account, then Manager shall notify Lessee in writing of such
insufficiency who shall in

 

32



--------------------------------------------------------------------------------

turn advise the Landlord under the applicable Lease to replenish the Property
Service Account to provide funds for payment of Debt Service and/or Ground Lease
Payments.

 

ARTICLE XIV

BANK ACCOUNTS

 

14.1 Operating Account. All funds made available to Manager by Lessee for
operation of the Premises, exclusive of those amounts described in Article VIII,
shall be deposited into a checking account or accounts to be established in the
name of Lessee (the “Operating Account”), consistent with the requirements of
any Cash Management Agreements, if any. The Operating Account shall be interest
bearing when possible. Subject to the limitation of Manager’s authority set
forth herein, both Manager and Lessee shall be authorized to withdraw funds from
said Operating Account, except that Lessee may withdraw funds from said account
only if an Event of Default by Manager has occurred under this Agreement or an
event has occurred that with the passage of time might be an Event of Default by
Manager. Prior to any such withdrawal by Lessee, Lessee shall provide Notice of
same to Manager, and Manager shall not be liable to Lessee for any checks
written by Manager for operating expenses which are returned due to insufficient
funds caused by such Lessee withdrawal. From time to time both Manager and
Lessee shall designate signatory parties on such account and shall provide
written notice of such designation or change in designation to the other party,
and the signatures of such persons shall be formally and expressly recognized by
the bank in which such account or accounts are maintained. The bank or banks to
be utilized shall be selected and approved by Lessee and Manager. All monies
received shall be deposited in, including, but not limited to, Gross Revenues,
and expenses paid, including, but not limited to, Deductions, shall be paid from
such bank checking account(s) except that Manager shall have the right to
maintain payroll and petty cash funds and to make payments therefrom as the same
are customary and utilized in the lodging business. Such funds shall not be
commingled with Manager’s funds. Lessee shall have the right, as a Deduction to
the respective Hotel, to audit said account or accounts at any reasonable time.

 

14.2 Payroll Account. Manager may establish one or more separate bank accounts
for handling payroll costs in the name of Lessee. Such accounts shall be in a
bank selected by Lessee, and shall be handled exclusively by the individuals
designated by Manager and approved in writing by Lessee. Funds shall be
deposited in the payroll account or accounts from the Operating Account, as
needed, in order to meet payroll requirements.

 

14.3 Management of Operating Account. Until otherwise prescribed by Lessee in
writing, the Operating Account shall be under the control of Manager, without
prejudice, however, to Manager’s obligation to account to Lessee as and when
provided herein. All receipts and income, including without limitation, Gross
Revenues shall be promptly deposited in the Operating Account. Checks or other
documents of withdrawal shall be signed only by the individual representatives
of Manager approved in writing by Lessee and duly recognized for such purpose by
the bank or banks in which the referenced accounts are maintained. Manager shall
supply Lessee with fidelity bonds or other insurance insuring the fidelity of
authorized signatories to such accounts, unless said bonds or other insurance
shall have been placed by

 

33



--------------------------------------------------------------------------------

Lessee and delivered directly by the bonding or insurance company to Lessee. The
cost of such fidelity bonds or other insurance shall be a Deduction, at Lessee’s
expense, and subject to Lessee’s approval. Neither Lessee nor Manager shall be
responsible for any losses occasioned by the failure or insolvency of the bank
or banks in which the referenced accounts are maintained. Upon expiration or
termination of this Agreement and the payment to Manager of all amounts due
Manager hereunder upon such expiration or termination, as provided in this
Agreement, all remaining amounts in the referenced accounts shall be transferred
forthwith to Lessee, or made freely available to Lessee.

 

14.4 Advance of Funds. Manager shall not be required to advance funds, and
Manager shall not be obligated to incur any liability or obligation for Lessee’s
account, without assurance that necessary funds for the discharge thereof will
be provided by Lessee.

 

14.5 Reserve Accounts. All reserve accounts established pursuant to this
Agreement shall be placed in segregated interest-bearing accounts in the name of
Lessee which interest shall be added to such reserve and serve to reduce the
amount required to be placed in such reserve account.

 

ARTICLE XV

ACCOUNTING SYSTEM

 

15.1 Books and Records. Manager shall maintain an adequate and separate
accounting system in connection with its management and operation of the
Premises. The books and records shall be kept in accordance with GAAP and the
Uniform System of Accounts (to the extent consistent with GAAP) and shall be
maintained at all times either on the Premises, at the principal office of the
Manager, or in storage, for at least three (3) years after the Fiscal Year to
which the books and records relate. Lessee, the beneficial owners of Lessee, the
Landlords (to the extent permitted under the Leases), any Holder (to the extent
permitted under the Hotel Mortgage), any Franchisor (to the extent permitted
under any applicable Franchise Agreement), or their respective employees or duly
authorized agents, shall have the right and privilege of examining and
inspecting the books and records at any reasonable time. Upon termination of
this Agreement, all such books and records shall be turned over to Lessee so as
to insure the orderly continuance of the operation of the Hotels; provided
however, that all such books and records thereafter shall be available to
Manager at the Hotels at all reasonable times for inspection, audit, examination
and copying for a period of three (3) years.

 

15.2 Monthly Financial Statements. Within twenty-five (25) days following each
Accounting Period, Manager shall furnish Lessee with respect to each of the
Hotels an accrual basis balance sheet on Manager’s standard format in reasonable
detail, together with a reasonably detailed accrual basis profit and loss
statement for the calendar month next preceding and with a cumulative calendar
year accrual basis profit and loss statement to date, including a comparison to
the Annual Operating Budget and the Capital Improvements Budget and a statement
of cash flows for each monthly and cumulative period for which a profit and loss
statement is prepared. Further, from time to time as reasonably requested by
Lessee, Manager shall provide a statement of bank account balances, an
allocation to reserve accounts, a sources and uses statement, a

 

34



--------------------------------------------------------------------------------

narrative discussing any of the aforementioned reports and material variances
from the Annual Operating Budget and the Capital Improvements Budget, such other
reports and financial statements as Lessee may reasonably request and as are
customarily provided by managers of similar hotel properties in the area of the
Hotels without Manager receiving additional fees to provide same.

 

15.3 Annual Financial Statements. Within forty-five (45) days after the end of
each Fiscal Year, Manager shall furnish to Lessee year-end financial statements
for the Hotels (including a balance sheet, income statement and statement of
sources and uses of funds) which statements shall be unaudited and shall be
prepared in accordance with GAAP and the Uniform System of Accounts (to the
extent consistent with GAAP). Lessee will engage an independent certified public
accounting firm to provide audited annual financial statements. Manager shall
cooperate in all respects with such accountant in the preparation of such
statements, including the delivery of any financial information generated by
Manager pursuant to the terms of this Agreement and reasonably required by the
Lessee’s accountant to prepare such audited financial statements.

 

ARTICLE XVI

PAYMENT BY LESSEE

AND DISTRIBUTIONS TO LESSEE

 

16.1 Payment of Base Management Fee. On the tenth (10th) day of each month
during the term of this Agreement, Manager shall be paid out of the Operating
Account, the Base Management Fee for the preceding Accounting Period, as
determined from the books and records referred to in Article XV.

 

16.2 Payment of Incentive Management Fee. On the sixtieth (60) day after the end
of each Fiscal Year during the Term of this Agreement, Manager shall be paid out
of the Operating Account the Incentive Management Fee for the preceding
Accounting Period, if any, as determined from the books and records referred to
in Article XV.

 

16.3 Distributions. Subject to retention of Reasonable Working Capital
(including any amounts as required by the Capital Improvement Budget) and
retention of such reserves as may be required under any Hotel Mortgage and/or
Ground Lease, as applicable, Manager shall deliver to Lessee from the Operating
Account, any Excess Working Capital for the preceding Accounting Period on the
25th day of the following month, and such amounts of Lessee’s money in the
possession or under the control of Manager as Lessee shall from time to time
request. “Excess Working Capital” shall mean any Working Capital remaining after
payment of Deductions, Management Fees, allocations for reserves and retention
of Reasonable Working Capital. For purposes of this Article “Reasonable Working
Capital” shall mean an amount reasonably determined by Manager as shall be
necessary for Manager to operate the Hotels in accordance with the Applicable
Standards based upon the Annual Operating Budget and projected Gross Revenues
for such Fiscal Year. Manager’s determination of Reasonable Working Capital
shall be made at the same time as the monthly financial statements are prepared
pursuant to Section 15.2 hereof, but in no event shall such amount exceed a sum
equal to a ratio

 

35



--------------------------------------------------------------------------------

of current assets to current liabilities of 2:1 (but excluding from such
calculation cash restricted or unavailable under any Cash Management Agreement).

 

ARTICLE XVII

RELATIONSHIP AND AUTHORITY

 

Lessee and Manager shall not be construed as partners, joint venturers or as
members of a joint enterprise and neither shall have the power to bind or
obligate the other except as set forth in this Agreement. Nevertheless, Manager
is granted such authority and power as may be reasonably necessary for it to
carry out the provisions of this Agreement. This Agreement, either alone or in
conjunction with any other documents, shall not be deemed to constitute a lease
of any portion of the Premises. Nothing contained herein shall prohibit or
restrict Manager or any affiliate of Manager from operating, owning, managing,
leasing or constructing any hotel of any nature or description which may in any
manner compete with that of the Premises, except as otherwise set forth in the
Strategic Alliance Agreement; provided that Manager agrees to comply with the
conflicts policies of MHI. Except as otherwise expressly provided in this
Agreement, (a) all debts and liabilities to third persons incurred by Manager in
the course of its operation and management of the Hotels in accordance with the
provisions of this Agreement shall be the debts and liabilities of Lessee only,
and (b) Manager shall not be liable for any such obligations by reason of its
management, supervision, direction and operation of the Hotels as agent for
Lessee. Manager may so inform third parties with whom it deals on behalf of
Lessee and may take any other reasonable steps to carry out the intent of this
paragraph.

 

ARTICLE XVIII

DAMAGE, CONDEMNATION AND FORCE MAJEURE

 

18.1 Damage and Repair. If, during the Term hereof, a Hotel is damaged or
destroyed by fire, casualty, or other cause or in the event the underlying Lease
relating to such damaged Hotel is terminated pursuant to the provisions of such
Lease, Lessee may terminate this Agreement with respect to such Hotel upon sixty
(60) days’ Notice from the date of such damage or destruction, in which case
this Agreement shall then terminate with respect to such Hotel sixty (60) days
from the date of such notice and neither party shall have any further rights,
obligations, liabilities or remedies one to the other hereunder with respect to
such Hotel, except as otherwise provided in Article II; provided, however, that
Lessee shall not be required to pay Manager any termination fee.

 

18.2 Condemnation.

 

(a) In the event all or substantially all of a Hotel shall be taken in any
eminent domain, condemnation, compulsory acquisition, or similar proceeding by
any competent authority for any public or quasi-public use or purpose, this
Agreement shall terminate with respect to such Hotel, subject to the
requirements of the applicable underlying Lease. However, in any event of such
termination, Lessee shall give Manager at least fifteen (15) days prior Notice
of such termination. In the event of such termination, neither party shall have
any further

 

36



--------------------------------------------------------------------------------

rights, remedies, obligations or liabilities one to the other hereunder with
respect to such Hotel except as otherwise provided in Article II above.

 

(b) If a portion of the Premises shall be taken by the events described in
Section 18.2(a) or the entire Premises are temporarily affected, the result of
either of which is not to make it, in the reasonable business judgment of
Lessee, unreasonable to continue to operate the applicable Hotel, subject to the
requirements of the applicable underlying Lease, this Agreement shall not
terminate with respect to such Hotel. However, so much of any award for any such
partial taking or condemnation shall be made available to the extent necessary
to render the applicable Premises equivalent to its condition prior to such
event and the balance shall be paid to Lessee or the Holder, if required by any
Hotel Mortgage covering the Premises.

 

18.3 Force Majeure. If an event of Force Majeure directly involves a Hotel and
has a significant adverse effect upon the continued operations of such Hotel,
then Lessee shall be entitled to terminate this Agreement with respect to the
applicable Hotel by written Notice within sixty (60) days from the date of such
Force Majeure, and this Agreement shall then terminate with respect to the
applicable Hotel sixty (60) days from such notice, in which event neither Lessee
nor Manager shall have any further rights, remedies, obligations or liabilities,
one to the other, hereunder, with respect to the applicable Premises except as
otherwise provided in Article II; provided, however, that Lessee shall not be
required to pay Manager any termination fee.

 

ARTICLE XIX

DEFAULT AND TERMINATION

 

19.1 Events of Default. The following shall constitute events of default (each
an “Event of Default”):

 

(a) The filing of a voluntary petition in bankruptcy or insolvency or a petition
for reorganization under any bankruptcy law by Lessee or Manager;

 

(b) The consent to any involuntary petition in bankruptcy or the failure to
vacate, within ninety (90) days from the date of entry thereof, any order
approving an involuntary petition by Lessee or Manager;

 

(c) The entering of an order, judgment or decree by any court of competent
jurisdiction, on the application of a creditor, adjudicating Lessee or Manager
as bankrupt or insolvent, or approving a petition seeking reorganization or
appointing a receiver, trustee, or liquidator of all or a substantial part of
such party’s assets, and such order, judgment or decree continues unstayed and
in effect for any period of ninety (90) days or more;

 

(d) The appointment of a receiver for all or any substantial portion of the
property of Lessee or Manager;

 

37



--------------------------------------------------------------------------------

(e) The failure of Lessee or Manager to make any payment required to be made in
accordance with the terms of this Agreement within ten (10) days after receipt
of Notice, specifying said default with reasonable specificity, when such
payment is due and payable; or

 

(f) The failure of Lessee or Manager to perform, keep or fulfill any of the
other covenants, undertakings, obligations or conditions set forth in this
Agreement, and the continuance of such default for a period of thirty (30) days
after written notice of said failure; provided, however, if such default cannot
be cured within such thirty (30) day period and Lessee or Manager, as the case
may be, commences to cure such default within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to cure the same, such thirty
(30) day period shall be extended so long as it shall require Lessee or Manager,
as the case may be, in the exercise of due diligence to cure such default, it
being agreed that no such extension (including the original 30 day cure period)
shall be for a period in excess of one hundred twenty (120) days.

 

(g) The occurrence of a default under the applicable Lease or ground lease which
results in termination thereof.

 

(h) The Manager does not qualify as an Eligible Independent Contractor.

 

19.2 Consequence of Default. Upon the occurrence of any Event of Default, the
non-defaulting party may give the defaulting party Notice of intention to
terminate this Agreement (after the expiration of any applicable grace or cure
period provided in Section 19.1), and upon the expiration of thirty (30) days
from the date of such notice, this Agreement shall terminate, whereupon the
non-defaulting party shall be entitled to pursue all of its rights and remedies,
at law or in equity, under this Agreement (including, without limitation, any
indemnity obligations which shall survive termination of this Agreement) and any
other rights and remedies available under Legal Requirements except as otherwise
expressly limited by the terms of Article II. Notwithstanding the foregoing, in
the event that an Event of Default is applicable to one or more of the Hotels
but not all of the Hotels, such termination shall only be as to such applicable
Hotel(s).

 

ARTICLE XX

WAIVER AND INVALIDITY

 

20.1 Waiver. The failure of either party to insist upon a strict performance of
any of the terms or provisions of this Agreement or to exercise any option,
right or remedy herein contained, shall not be construed as a waiver or as a
relinquishment for the future of such term, provision, option, right or remedy,
but the same shall continue and remain in full force and effect. No waiver by
either party of any term or provision hereof shall be deemed to have been made
unless expressed in writing and signed by such party.

 

20.2 Partial Invalidity. In the event that any portion of this Agreement shall
be declared invalid by order, decree or judgment of a court, this Agreement
shall be construed as if such portion had not been inserted herein except when
such construction would operate as an undue hardship on the Manager or Lessee or
constitute a substantial deviation from the general

 

38



--------------------------------------------------------------------------------

intent and purpose of said parties as reflected in this Agreement, in which
event it shall be terminated.

 

ARTICLE XXI

ASSIGNMENT

 

Subject to the requirements of any Hotel Mortgage, Franchise Agreement, Ground
Lease or any of the Leases, neither party shall assign or transfer (by operation
of law or otherwise) or permit the assignment or transfer of this Agreement
without the prior written consent of the other (which may be withheld in its
sole discretion) and any such prohibited assignment or transfer shall be null
and void; provided, however, that Manager shall have the right, without such
consent, to assign its interest in this Agreement to any “Manager Affiliate
Entity”, provided such Manager Affiliate Entity qualifies as an Eligible
Independent Contractor as of the date of such transfer. The term “Manager
Affiliate Entity” shall mean any entity controlled directly or indirectly by (i)
Drew Sims, Chris Sims and/or Kim Sims, (ii) family partnerships or trusts (the
sole members or beneficiaries of which are at all times lineal descendants of
Drew Sims, Chris Sims and/or Kim Sims (including step-children) and spouses of
any of the foregoing), or (iii) by lineal descendants of Drew Sims, Chris Sims
and/or Kim Sims (including step-children) and spouses of any of the foregoing.
For purposes hereof, “controlled” shall mean (i) the possession, directly or
indirectly of a majority of the voting power and capital stock or ownership
interest of such entity, or (ii) the power to direct or cause the direction of
the management and policies of such entity in the capacity of chief executive
officer, president, chairman, or other similar capacity where they are actively
engaged and/or involved in providing such direction or control and spend a
substantial amount of time managing such entity. Any such permitted assignee
shall be deemed to be the Manager for purposes of this Agreement provided such
assignee assumes all of Manager’s future obligations under this Agreement
pursuant to an assumption agreement reasonably acceptable to Lessee. Any and all
such assignments, however, shall at all times be subject to the prior right,
title and interest of Lessee with respect to the Premises. An assignment by
Manager or any permitted assignee of its interest in this Agreement, shall not
relieve Manager or any such permitted assignee, as the case may be, from their
respective obligations under this Agreement, and shall inure to the benefit of,
and be binding upon, their permitted successors and assigns. For purposes of
this Article XXI any change in the ownership of the Manager or other event that
would cause the Manager to fail to be a Manager Affiliate Entity shall be deemed
to be a transfer of this Agreement, prohibited by this Article XXI unless first
consented to in writing by Lessee (which may be withheld in its sole
discretion).

 

ARTICLE XXII

NOTICES

 

All notices, demands, elections, or other communications that any party this
Agreement may desire or be required to be given hereunder shall be in writing
and shall be given by hand, by depositing the same in the United States mail,
first class, postage prepaid, certified mail, return receipt requested, or by a
recognized overnight courier service providing confirmation of

 

39



--------------------------------------------------------------------------------

delivery, to the addresses set forth below, or at such address as may be
designated by the addressee upon written notice to the other party, (herein
called “NOTICE”).

 

To Lessee:

  

MHI Hospitality TRS, LLC

6411 Ivy Lane, Suite 510

Greenbelt, MD 20770

Attn: William Zaiser

Fax: 301/474-0807

With a copy to:

  

Andrew M. Sims

President & Chief Executive Officer

814 Capitol Landing Road

Williamsburg, VA 23185

Fax: 757/564-8801

To Manager:

  

MHI Hotels Services, LLC

6411 Ivy Lane – Suite 510

Greenbelt, Maryland 20770

Attn: Kim E. Sims

Fax: 301/474-0808

To the Landlords:

  

MHI Hospitality, L.P.

814 Capitol Landing Road

Williamsburg, Virginia 23185

Fax: (757) 564-8801

 

All notices given pursuant to this Article XXII shall be deemed to have been
given (i) if delivered by hand on the date of delivery or on the date that
delivery was refused by the addressee, or (ii) if delivered by certified mail or
by overnight courier, on the date of delivery as established by the return
receipt or courier service confirmation (or the date on which the return receipt
or courier service confirms that acceptance of delivery was refused by the
addressee).

 

ARTICLE XXIII

SUBORDINATION; NON-DISTURBANCE

 

23.1 Subordination. This Agreement shall be subject and subordinate to any Hotel
Mortgage and Lease, and Manager agrees to enter into a lender-manager or
landlord-manager (as applicable) agreement with respect to each Hotel, which
agreement shall contain reasonable provisions, including, without limitation,
Manager’s acknowledgment that its real estate interest in and to the applicable
Hotel, if any, created by this Agreement is subject and subordinate to the

 

40



--------------------------------------------------------------------------------

applicable Hotel Mortgage or Lease, including providing any purchaser of such
Hotel at a foreclosure sale or deed-in-lieu of foreclosure, including the
Holder, with the right to terminate this Agreement with respect to the
applicable Hotel; provided, however, in no event will Manager agree to
subordinate or waive its right to receive fees, reimbursements or
indemnification payments under this Agreement arising prior to termination (but
(a) if this Agreement is terminated by the Holder or such purchaser or Landlord
(or its assignee) with respect to such Hotel, Manager shall not look to the
Holder for payment of such fees, reimbursements or indemnification payments and
Manager’s right to receive such fees, reimbursements or indemnification payments
shall be subordinated to the Holder’s rights and (b) if this Agreement is not
terminated by the Holder or such purchaser with respect to such Hotel, then such
fees, reimbursements or indemnification payments shall be payable by the Holder
or such purchaser). Notwithstanding the foregoing, Manager shall in no event be
obligated to perform its duties hereunder without payment and/or reasonable
assurance of payment of such fees, reimbursements or indemnification payments.

 

23.2 Non-Disturbance Agreement. Notwithstanding Section 23.1, Lessee agrees
that, prior to obtaining any Hotel Mortgage or executing any Lease, Lessee will
use its commercially reasonable efforts to obtain from each prospective Holder
or Landlord (as applicable), a Non-Disturbance Agreement pursuant to which
Manager’s rights under this Agreement will not be disturbed as a result of a
default stemming from non-monetary factors which (i) relate to Lessee and do not
relate solely to the applicable Hotel, and (ii) are not defaults by Manager
under Section 19.1 of this Agreement. If Lessee desires to obtain a Hotel
Mortgage or to execute a Lease, Manager, on written request from Lessee, shall
promptly identify those provisions in the proposed Hotel Mortgage or Lease
documents which fall within the categories described in clauses (i) and (ii)
above, and Manager shall otherwise assist in expediting the preparation of an
agreement between the prospective Holder and/or Landlord and Manager which will
implement the provisions of this Section 23.2.

 

ARTICLE XXIV

PROPRIETARY MARKS; INTELLECTUAL PROPERTY

 

24.1 Computer Software and Equipment. All “Software” (meaning all computer
software and accompanying documentation, other than software which is
commercially available, which are used by Manager in connection with the
property management system, any reservation system and all future electronic
systems developed by Manager for use in the Hotels) is and shall remain the
exclusive property of Manager or any one of its Manager Affiliate Entities (or
the licensor of such Software, as the case may be), and Lessee shall have no
right to use, or to copy, any Software. Upon Termination, Manager shall have the
right to remove from the Hotels, without compensation to Lessee, all Software,
and any computer equipment which is utilized as part of a centralized property
management system or is otherwise considered proprietary by Manager, excepting
any software which is owned by the applicable Franchisor; provided that Manager
shall cooperate with Lessee in the transition of the centralized management
system to the new manager, including in the change of any Software and computer
equipment. If any of such computer equipment is owned by Lessee, Manager shall
reimburse

 

41



--------------------------------------------------------------------------------

Lessee for previous expenditures made by Lessee for the purchase of such
equipment, subject to a reasonable allowance for depreciation.

 

24.2 Intellectual Property. All “Intellectual Property” (meaning all Software
and manuals, brochures and directives issued by Manager to its employees at the
Hotel regarding procedures and techniques to be used in operating the Hotel)
shall at all times be proprietary to Manager or its Affiliates, and shall be the
exclusive property of Manager or its Affiliates. Upon Termination, all
Intellectual Property shall be removed from the Hotels by Manager, without
compensation to Lessee.

 

24.3 Books and Records. All Books and Records maintained with respect to the
Hotels, including guest records but excluding employee records, shall be the
sole property of Lessee but may be used by the Manager during the Term in
connection with its management and operation of the Hotels.

 

ARTICLE XXV

INDEMNIFICATION

 

25.1 Manager Indemnity. Manager shall indemnify and hold Lessee (and Lessee’s
agents, shareholders, officers, directors, and employees) harmless from and
against all liabilities, losses, claims, damages, costs and expenses (including,
but not limited to, reasonable attorneys’ fees and expenses) which are not
covered by insurance proceeds that may be incurred by or asserted against any
such party and that arise from (a) the fraud, willful misconduct or gross
negligence of Manager; provided, however, that the act or omission of any
employee of Manager who is not an Executive Employee, which act or omission is
willful or constitutes fraud or gross negligence on the part of such employee,
shall not constitute fraud, gross negligence or willful misconduct on the part
of Manager unless Manager’s home office or regional staff, or an Executive
Employee, acted with gross negligence in employing, training, supervising or
continuing the employment of such employee; (b) the infringement of any of
Manager’s intellectual property rights (including trademarks, software, etc.) on
the intellectual property rights of any third party; (c) any Excluded Employee
Claims; (d) knowing or reckless placing, discharge, leakage, use or storage, of
hazardous materials on the Premises or in the Hotels by Manager during the Term
of this Agreement as set forth in Section 28.10(c); or (e) the breach by Manager
of any provision of this Agreement, including, without limitation, any action
taken by Manager which is beyond the scope of Manager’s authority under this
Agreement, which is not cured within any applicable notice and cure periods.
Lessee shall promptly provide Manager with written notice of any claim or suit
brought against it by a third party which might result in such indemnification.

 

25.2 Lessee Indemnity. Except with respect to matters for which Manager is
obligated to provide indemnification pursuant to Section 25.1, Lessee shall
indemnify and hold Manager (and Manager’s agents, principals, partners, members,
officers, directors, and employees) harmless from and against all liabilities,
losses, claims, damages, costs and expenses (including, but not limited to,
reasonable attorneys’ fees and expenses) which are not covered by insurance
proceeds and that may be incurred by or asserted against such party and that
arise from

 

42



--------------------------------------------------------------------------------

or in connection with (a) the performance of Manager’s services under this
Agreement; (b) the condition or use of the Hotels, to the fullest extent
permitted by law, including without limitation, any injury to person(s) or
damage to property or business by reason of any cause whatsoever in or about the
Hotels; (c) any Employee Related Termination Costs, including any liability to
which Manager is subjected pursuant to the Warn Act in connection with the
termination of this Agreement, provided that Manager has provided notices in the
form (other than any reference to the time period) required by the Warn Act
within five (5) business days of Manager’s receipt of a notice of the
termination of this Agreement (excluding any termination of this Agreement which
results from the commission of any theft, embezzlement or other criminal
misappropriation of funds of the Hotels or from the Lessee or any fraud or
felony by any Executive Employee that relates to or materially affects the
operation or reputation of the Hotels); (d) the Employee Costs and Expenses as
set forth in Article IX herein above; or (e) any Employee Claims, but excluding
any Excluded Employee Claims. Manager shall promptly provide Lessee with written
Notice of any claim or suit brought against it by a third party which might
result in such indemnification.

 

25.3 Indemnification Procedure. Any party obligated to indemnify the other party
under this Agreement (the “Indemnifying Party”) shall have the right, by Notice
to the other party, to assume the defense of any claim with respect to which the
other party is entitled to indemnification hereunder. If the Indemnifying Party
gives such notice, (i) such defense shall be conducted by counsel selected by
the Indemnifying Party and approved by the other party, such approval not to be
unreasonably withheld or delayed (provided, however, that the other party’s
approval shall not be required with respect to counsel designated by the
Indemnifying Party’s insurer); (ii) so long as the Indemnifying Party is
conducting such defense with reasonable diligence, the Indemnifying Party shall
have the right to control said defense and shall not be required to pay the fees
or disbursements of any counsel engaged by the other party for services rendered
after the Indemnifying Party has given the Notice provided for above to the
other party, except if there is a conflict of interest between the parties with
respect to such claim or defense; and (iii) the Indemnifying Party shall have
the right, without the consent of the other party, to settle such claim, but
only provided that such settlement involves only the payment of money, the
Indemnifying Party pays all amounts due in connection with or by reason of such
settlement and, as part thereof, the other party is unconditionally released
from all liability in respect of such claim. The other party shall have the
right to participate in the defense of such claim being defended by the
Indemnifying Party at the expense of the other party, but the Indemnifying Party
shall have the right to control such defense (other than in the event of a
conflict of interest between the parties with respect to such claim or defense).
In no event shall (i) the other party settle any claim without the consent of
the Indemnifying Party so long as the Indemnifying Party is conducting the
defense thereof in accordance with this Agreement; or (ii) if a claim is covered
by the Indemnifying Party’s liability insurance, take or omit to take any action
which would cause the insurer not to defend such claim or to disclaim liability
in respect thereof.

 

25.4 Survival. The provisions of this Article shall survive the termination of
this Agreement with respect to acts, omissions and occurrences arising during
the Term.

 

43



--------------------------------------------------------------------------------

 

ARTICLE XXVI

FUTURE HOTELS

 

Lessee acknowledges and agrees that any motel and/or hotel properties leased by
Lessee from any Affiliates of the Partnership (including the Landlords) from and
after the Effective Date (“Future Hotels”), may at the election of the parties
to the Strategic Alliance Agreement either be subject to the terms and
provisions of this Agreement effective upon execution of an amendment to this
Agreement (the “Amendment”) in the form of Exhibit “E” attached hereto; provided
that there does not then exist an uncured Event of Default by Manager under this
Agreement and the independent director approval requirements under the Strategic
Alliance Agreement have been satisfied. Upon execution of such Amendment (as set
forth therein), Exhibit “A” (Hotel Information), Exhibit “B” (Description of
Leases), Exhibit “B-1” (Legal Descriptions for Sites), Exhibit “C” (Description
of Franchise Agreements and Franchisors), Exhibit “D” (Annual Operating Budget)
to this Agreement shall be amended to add the applicable information required by
this Agreement with respect to the Future Hotel(s) subject of the Amendment.
Effective upon execution of said Amendment, all terms and conditions of this
Agreement shall be deemed amended to include and apply to such Future Hotel(s).

 

ARTICLE XXVII

GOVERNING LAW VENUE

 

This Agreement and its interpretation, validity and performance shall be
governed by the laws of the Commonwealth of Virginia without regard to its
conflicts of laws principles. In the event any court of law of appropriate
judicial authority shall hold or declare that the law of another jurisdiction is
applicable, this agreement shall remain enforceable under the laws of the
appropriate jurisdiction. The parties hereto agree that venue for any action in
connection herewith shall be proper in James City County, Virginia. Each party
hereto consents to the jurisdiction of any local, state or federal court
situated in any of such locations and waives any objection which it may have
pertaining to improper venue or forum non conveniens to the conduct of any
proceeding in any such court.

 

ARTICLE XXVIII

MISCELLANEOUS

 

28.1 Rights to make Agreement. Each party warrants, with respect to itself, that
neither the execution of this Agreement nor the finalization of the transactions
contemplated hereby shall violate any provision of law or judgment, writ,
injunction, order or decree of any court or governmental authority having
jurisdiction over it; result in or constitute a breach or default under any
indenture, contract, other commitment or restriction to which it is a party or
by which it is bound; or require any consent, vote or approval which has not
been given or taken. Each party covenants that it has and will continue to have
throughout the term of this Agreement and any extensions thereof, the full right
to enter into this Agreement and perform its obligations hereunder.

 

44



--------------------------------------------------------------------------------

28.2 Agency. Manager’s limited agency established by this Agreement is coupled
with an interest and may not be terminated by Lessee until the expiration of the
Term of this Agreement except as otherwise provided in this Agreement.

 

28.3 Failure to Perform. If Manager or Lessee at any time fails to make any
payments as specified or required hereunder or fails to perform any other act
required on its part to be made or performed hereunder without limitation, then
the other party after thirty (30) days’ written notice to the defaulting party
may (but shall not be obligated to) pay any such delinquent amount or perform
any such other act on the defaulting party’s part. Any sums thus paid and all
costs and expenses incurred in connection with the making of such payment or the
proper performance of any such act, together with interest thereon at the lesser
of (i) the interest rate allowed by the applicable usury laws or (ii) at the
Prime Rate plus three percent (3%), from the date that such payment is made or
such costs and expenses incurred, shall constitute a liquidated amount to be
paid by the defaulting party under this Agreement to the other party on demand.
For the purposes of this Section 28.3, the term “Prime Rate” shall mean the
“prime rate” as published in the “Money Rates” section of The Wall Street
Journal; however, if such rate is, at any time during the Term of this
Agreement, no longer so published, the term “Prime Rate” shall mean the average
of the prime interest rates which are announced, from time to time, by the three
(3) largest banks (by assets) headquartered in the United States which publish a
“prime rate”.

 

28.4 Headings. Headings of Articles and Sections are inserted only for
convenience and are in no way to be construed as a limitation on the scope of
the particular Articles or Sections to which they refer.

 

28.5 Attorneys’ Fees and Costs. If any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement, the prevailing party shall
be entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

 

28.6 Entire Agreement. This Agreement, together with other writings signed by
the parties expressly stated to be supplementary hereto and together with any
instruments to be executed and delivered pursuant to this Agreement, constitutes
the entire agreement between the parties and supersedes all prior understandings
and writings.

 

28.7 Consents. Whenever the consent or approval of Lessee is required under the
terms of this Agreement, unless otherwise stated to the contrary, such consent
or approval may be granted or withheld by Lessee in its reasonable discretion.

 

28.8 Eligible Independent Contractor. During the Term of this Agreement, Manager
shall at all times qualify as an “eligible independent contractor” as defined in
Section 856(d)(9) of the Code (“Eligible Independent Contractor”). To that end,
during the Term of this Agreement, Manager agrees that:

 

(a) Manager shall not permit wagering activities to be conducted at or in
connection with the Hotels by any person who is engaged in the business of
accepting wagers and who is legally authorized to engage in such business at or
in connection with the Hotels;

 

45



--------------------------------------------------------------------------------

(b) Manager shall not own, directly or indirectly (within the meaning of Section
856(d)(5) of the Code), more than thirty-five percent (35%) of the outstanding
stock of MHI;

 

(c) no more than thirty-five percent (35%) of the Manager’s membership interests
(in its assets or net profits) shall be owned (within the meaning of Section
856(d)(5) of the Code), directly or indirectly, by one or more persons owning
thirty-five percent (35%) (within the meaning of Section 856(d)(5) of the Code)
or more of the outstanding stock of MHI;

 

(d) neither MHI, the Partnership, the Landlords, nor the Lessee, shall derive
any income from the Manager or any of its subsidiaries; and

 

(e) Manager (or a person who is a “related person” within the meaning of Section
856(d)(9)(F) of the Code (a “Related Person”) with respect to Manager) shall be
actively engaged in the trade or business of operating “qualified lodging
facilities” within the meaning of Section 856(d)(9)(D) of the Code (defined
below) for one or more persons who are not Related Persons with respect to MHI
or Lessee (“Unrelated Persons”). For purposes of determining whether the
requirement of this paragraph (e) has been met, Manager shall be treated as
being “actively engaged” in such a trade or business if Manager (i) derives at
least 10% of both its profits and revenue from operating “qualified lodging
facilities” within the meaning of Section 856(d)(9)(D) of the Code for Unrelated
Persons or (ii) complies with any regulations or other administrative guidance
under Section 856(d)(9) of the Code that provide a “safe harbor” rule with
respect to the hotel management business with Unrelated Persons that is
necessary to qualify as an “eligible independent contractor” within the meaning
of such Code section.

 

A “qualified lodging facility” is defined in Section 856(d)(9)(D) of the Code
and means a “Lodging Facility” (defined below), unless wagering activities are
conducted at or in connection with such facility by any person who is engaged in
the business of accepting wagers and who is fully authorized to engage in such
business at or in connection with such facility. A “Lodging Facility” is a
hotel, motel or other establishment more than one-half of the dwelling units in
which are used on a transient basis, and includes customary amenities and
facilities operated as party of, or associated with, the lodging facility so
long as such amenities and facilities are customary for other properties of a
comparable size and class owned by other owners unrelated to MHI.

 

28.9 Subleasing. During the Term of this Agreement, Manager shall not sublet the
Hotels or enter into any similar arrangement on any basis such that the rental
or other amounts to be paid by the sublessee thereunder would be based, in whole
or in part, on either (i) the net income or profits derived by the business
activities of the sublessee, or (ii) any other formula such that any portion of
the rent would fail to qualify as “rents from real property” within the meaning
of Section 856(d) of the Code, or any similar or successor provision thereto.

 

46



--------------------------------------------------------------------------------

28.10 Environmental Matters.

 

(a) For purposes of this Section 28.10, “hazardous materials” means any
substance or material containing one or more of any of the following: “hazardous
material,” “hazardous waste,” “hazardous substance,” “regulated substance,”
“petroleum,” “pollutant,” “contaminant,” or “asbestos,” as such terms are
defined in any applicable environmental law, in such concentration(s) or
amount(s) as may impose clean-up, removal, monitoring or other responsibility
under any applicable environmental law, or which may present a significant risk
of harm to guests, invitees or employees of the Hotels.

 

(b) Regardless of whether or not a given hazardous material is permitted on the
Premises under applicable environmental law, Manager shall only bring on the
Premises such hazardous materials as are needed in the normal course of business
of the Hotels.

 

(c) In the event of the discovery of hazardous materials (as such term may be
defined in any applicable environmental law) on the Premises or in the Hotels
during the Term of this Agreement, Lessee shall promptly remove, if required by
applicable environmental law, such hazardous materials, together with all
contaminated soil and containers, and shall otherwise remedy the problem in
accordance with all environmental laws (except to the extent knowingly or
recklessly caused by Manager during the Term of this Agreement, whereupon the
responsibility to promptly remove and/or remedy the environmental problem shall
be that of Manager and at Manager’s sole cost and expense). All costs and
expenses of the compliance with all environmental laws shall be paid by Lessee
from its own funds (except to the extent knowingly or recklessly caused by
Manager during the Term of this Agreement as set forth herein above).

 

28.11 Equity and Debt Offerings. The Lessee or Manager (as an “Issuing Party”)
may make reference to the other party (the “Non-Issuing Party”) or any of its
Affiliates in any prospectus, private placement memorandum, offering circular or
offering documentation related thereto (collectively, referred to as the
“Prospectus”), issued by the issuing party. In no event will the non-issuing
party be deemed a sponsor of the offering described in any such Prospectus, nor
will it have any responsibility for the Prospectus. The issuing party shall be
entitled to include in the Prospectus an accurate summary of this Agreement but
shall not include any proprietary mark of the non-issuing party without prior
written consent of the non-issuing party. The issuing party shall indemnify,
defend and hold the non-issuing party and its Affiliates (and their respective
directors, officers, shareholders, employees and agents) harmless from and
against all loss, costs, liability and damage (including attorneys’ fees and
expenses, and the cost of litigation), arising out of any Prospectus or the
offering described therein, except for any such losses, costs, liability and
damage arising from material misstatements or omissions in a Prospectus based on
information provided in writing by the non-issuing party expressly for inclusion
in the Prospectus.

 

28.12 Estoppel Certificates. Lessee and Manager will, at any time and from time
to time within fifteen (15) days of the request of the other party or a Holder,
or a Franchisor (if so permitted under the applicable Franchise Agreement), or a
Landlord (if so permitted under the applicable Lease), execute, acknowledge, and
deliver to the other party and such Holder, Franchisor or Landlord, as
applicable, a certificate certifying:

 

(a) That the Agreement is unmodified and in full force and effect (or, if there
have been modifications, that the same is in full force and effect as modified
and stating such modifications);

 

47



--------------------------------------------------------------------------------

(b) The dates, if any, with respect to which the distributions of excess Working
Capital have been paid;

 

(c) Whether there are any existing Event(s) of Default or events which, with the
passage of time, would become an Event of Default, by the other party to the
knowledge of the party making such certification, and specifying the nature of
such Event(s) of Default or defaults or events which, with the passage of time,
would become an Event of Default, if any; and

 

(d) Such other matters as may be reasonably requested.

 

Any such certificates may be relied upon by any party to whom the certificate is
directed.

 

28.13 Confidentiality. The Manager shall keep confidential all non-public
information obtained in connection with the services rendered under this
Agreement and shall not disclose any such information or use any such
information except in furtherance of its duties under this Agreement or as may
be required by applicable Legal Requirements or court order, or as may be
required under any Franchise Agreement, Hotel Mortgage, Lease or Ground Lease.

 

28.14 Modification. Any amendment, supplement or modification of this Agreement
must be in writing signed by both parties hereto; provided that a majority of
the Independent Directors of MHI approve such amendment, supplement or
modification.

 

28.15 Counterparts. This Agreement may be executed in multiple counterparts,
each of which is an original and all of which collectively constitute one
instrument.

 

[Signatures follow on next page]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, as of the Effective Date.

 

LESSEE:

MHI Hospitality TRS, LLC,

a Delaware limited liability company

By:   /s/  ANDREW M. SIMS     Andrew M. Sims     Manager MANAGER:

MHI HOTELS SERVICES LLC,

a Virginia limited liability company

By:   /s/  KIM E. SIMS     Kim E. Sims     President LANDLORDS:

Philadelphia Hotel Associates LP

a Pennsylvania limited partnership

By:   MHI GP LLC, its general partner By:   MHI Hospitality, L.P., its sole
member By:   MHI Hospitality Corporation, its general partner By:   /s/  ANDREW
M. SIMS Name:   Andrew M. Sims Title:   President and Chief Executive Officer

 

49



--------------------------------------------------------------------------------

Capitol Hotel Associates, L.P., L.L.P.,

a Virginia limited partnership

By:   MHI GP LLC, its general partner By:   MHI Hospitality, L.P., its sole
member By:   MHI Hospitality Corporation, its general partner By:   /s/  ANDREW
M. SIMS Name:   Andrew M. Sims Title:   President and Chief Executive Officer

Savannah Hotel Associates, L.L.C.,

a Virginia limited liability company

By:   MHI Hospitality, L.P., its sole member By:   MHI Hospitality Corporation,
its general partner By:   /s/  ANDREW M. SIMS Name:   Andrew M. Sims Title:  
President and Chief Executive Officer

Brownestone Partners, LLC,

a North Carolina limited liability company

By:   MHI Hospitality, L.P., its sole member By:   MHI Hospitality Corporation,
its general partner By:   /s/  ANDREW M. SIMS Name:   Andrew M. Sims Title:  
President and Chief Executive Officer

 

50



--------------------------------------------------------------------------------

Laurel Hotel Associates LP,

a Maryland limited partnership

By:   MHI Hospitality, L.P., its sole member By:   MHI Hospitality Corporation,
its general partner By:   /s/  ANDREW M. SIMS Name:   Andrew M. Sims Title:  
President and Chief Executive Officer

 

51



--------------------------------------------------------------------------------

 

LIST OF EXHIBITS

 

Exhibit “A”   - Hotel Information Exhibit “B”   - Description of Leases
Exhibit “B-1”   - Legal Descriptions of Sites Exhibit “C”   - Description of
Franchise Agreements and Franchisors Exhibit “D”   - Annual Operating Budget
Exhibit “E”   - Form of Amendment to Hotel Master Management Agreement

 

52